 



Exhibit 10.17
LEASE AGREEMENT
Between
KDC-REGENT I INVESTMENTS, LP
(Landlord)
and
EPSILON DATA MANAGEMENT, INC.
(Tenant)
Dated May 31, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1.
  PREMISES     1  
SECTION 2.
  CONSTRUCTION OF THE LANDLORD IMPROVEMENTS AND THE TENANT IMPROVEMENTS     1  
SECTION 3.
  INITIAL TERM     6  
SECTION 4.
  BASE RENT AND ADDITIONAL RENT     7  
SECTION 5.
  RENEWAL OF THE TERM     9  
SECTION 6.
  USE     11  
SECTION 7.
  ALTERATIONS     11  
SECTION 8.
  MAINTENANCE OF PREMISES     12  
SECTION 9.
  UTILITIES     15  
SECTION 10.
  SATELLITE DISH     15  
SECTION 11.
  SIGNS AND FLAGPOLES     16  
SECTION 12.
  EXPANSION OPTION     16  
SECTION 13.
  LANDLORD’S RIGHT OF ACCESS     20  
SECTION 14.
  TENANT’S INDEMNITY     20  
SECTION 15.
  LANDLORD’S INDEMNITY     20  
SECTION 16.
  INSURANCE     21  
SECTION 17.
  WAIVER OF SUBROGATION     22  
SECTION 18.
  CASUALTY     23  
SECTION 19.
  CONDEMNATION     24  
SECTION 20.
  COMPLIANCE WITH ENVIRONMENTAL LAWS     24  
SECTION 21.
  COMPLIANCE WITH PUBLIC ACCOMMODATION LAWS     26  
SECTION 22.
  LANDLORD’S WARRANTIES     27  
SECTION 23.
  TENANT’S DEFAULT     28  
SECTION 24.
  LANDLORD’S REMEDIES     29  
SECTION 25.
  LANDLORD’S DEFAULT AND TENANT’S REMEDIES     29  
SECTION 26.
  LATE CHARGES; INTEREST ON LATE PAYMENTS     30  
SECTION 27.
  QUIET ENJOYMENT     30  
SECTION 28.
  SUBORDINATION, ATTORNMENT & NON-DISTURBANCE     31  
SECTION 29.
  LANDLORD’S SALE OF PREMISES     31  
SECTION 30.
  BROKER’S COMMISSIONS     31  
SECTION 31.
  ESTOPPEL CERTIFICATE     31  
SECTION 32.
  HOLDING OVER     31  

Page i



--------------------------------------------------------------------------------



 



             
SECTION 33.
  ASSIGNMENT AND SUBLETTING     32  
SECTION 34.
  RIGHT OF FIRST OFFER     32  
SECTION 35.
  MISCELLANEOUS     32  
SECTION 36.
  TIME OF ESSENCE     35  
SECTION 37.
  VALIDITY OF AGREEMENT     35  
SECTION 38.
  GUARANTY     35  
SECTION 39.
  INCENTIVES     37  
SECTION 40.
  ARBITRATION     37  

EXHIBITS

     
A.
  Outline Specifications
B.
  The Land
C.
  Final Tenant Improvements Plans and Specifications
D.
  Tenant Allowances
E.
  Form of Tenant Acknowledgment Letter
F.
  Knowledge Individuals
G.
  Form of Subordination Non-Disturbance and Attornment Agreement
H.
  Form of Estoppel Certificate
I.
  Form of Guaranty
J.
  Approved General Contractors and Major Subcontractors
K.
  Title Exceptions

Page ii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
THIS LEASE AGREEMENT (this Lease) is dated as of May 31, 2005, (the Effective
Date), between KDC-REGENT I INVESTMENTS, LP, a Texas limited partnership
(Landlord), and EPSILON DATA MANAGEMENT, INC., a Delaware corporation (Tenant).
RECITALS

A.   Landlord desires to design, construct, and lease to Tenant a shell building
(the Building) and other improvements (the Building and other improvements
specified in the Outline Specifications attached hereto as Exhibit A are
sometimes referred to collectively as the Landlord Improvements) on the real
property owned by Landlord and described on Exhibit B (the Land), in accordance
with the terms and subject to the conditions of this Lease.   B.   Tenant
desires to have constructed and to lease from Landlord the Landlord Improvements
in accordance with the terms and subject to the conditions of this Lease.   C.  
Tenant desires to construct for its use additional interior improvements in the
Building in accordance with the terms and subject to the conditions of this
Lease.

AGREEMENTS
Landlord and Tenant (sometimes referred to jointly as the parties or
individually as a party) agree as follows:
Section 1. Premises.
Landlord shall design, construct, and lease to Tenant, and Tenant shall lease
from Landlord, the Land and the Landlord Improvements. The Land, the Building,
the Landlord Improvements, and the Tenant Improvements (defined below) are
referred to as the Premises. Landlord shall construct as part of the Landlord
Improvements parking spaces equal to a ratio of not less than 4.5 spaces per
1,000 square feet of the Building (338 parking spaces for the initial Landlord
Improvements).
Section 2. Construction of the Landlord Improvements and the Tenant
Improvements.

  (a)   Landlord shall furnish, at Landlord’s sole cost and expense, all of the
materials, labor, and equipment necessary for the design and construction of the
Landlord Improvements in accordance with the Outline Specifications. Landlord
shall construct the Landlord Improvements in a good and workmanlike manner, and
in accordance with all applicable statutes and building codes, governmental
rules, regulations, and orders, and restrictive covenants applicable to the
Premises (Legal Requirements).     (b)   Tenant shall retain space planners,
architects, and engineers reasonably approved by Landlord to design all interior
improvements (including, without limitation, space planning, preparation of the
Final Tenant Improvements Plans and Specifications in the manner set forth
below, special lighting, interior demising walls, floor and wall coverings,
furniture systems, security systems, telephone and data cabling, excess HVAC for
computer rooms, equipment, etc.)

1



--------------------------------------------------------------------------------



 



      desired by Tenant (the Tenant Improvements). On or before 90 days after
execution of this Lease, Tenant shall cause proposed Tenant Improvements Design
Development Plans for the Tenant Improvements to be prepared and delivered to
Landlord. Within 10 days after receipt of the proposed Tenant Improvements
Design Development Plans, Landlord shall approve or reject the proposed Tenant
Improvements Design Development Plans. If Landlord rejects the proposed plans,
Landlord must specify in sufficient detail the reason(s) for its rejection.
Tenant shall revise the proposed Tenant Improvements Design Development Plans
based on Landlord’s comments and resubmit the plans for Landlord’s approval.
Upon Landlord’s approval, the proposed Tenant Improvements Design Development
Plans will constitute the Tenant Improvements Design Development Plans. Within
90 days after Landlord’s approval of the Tenant Improvements Design Development
Plans, Tenant shall cause proposed Final Tenant Improvements Plans and
Specifications to be prepared in accordance with the Tenant Improvements Design
Development Plans. Within 10 days after receipt of the proposed Final Tenant
Improvements Plans and Specifications, Landlord shall approve or reject the
proposed Final Tenant Improvements Plans and Specifications. If Landlord rejects
the proposed Final Tenant Improvements Plans and Specifications, Landlord must
specify in sufficient detail the reason(s) for Landlord’s rejection. Tenant
shall revise the proposed Final Tenant Improvements Plans and Specifications and
resubmit the plans for Landlord’s approval. If Landlord has not notified Tenant
of Landlord’s disapproval within the 10-day period, Landlord will be deemed to
have approved the proposed Final Tenant Improvements Plans and Specifications.
Upon Landlord’s actual or deemed approval, the proposed Final Tenant
Improvements Plans and Specifications will constitute the Final Tenant
Improvements Plans and Specifications. The Final Tenant Improvements Plans and
Specifications will be designated as Exhibit C to this Lease, but need not be
attached to this Lease. Landlord’s approvals under this Section 2(b) may not be
unreasonably withheld, conditioned, or delayed, except that any portions of the
Tenant Improvements that require structural attachment(s) to the Building or
attachment(s) to any Building MEP system are subject to approval by Landlord in
its sole discretion.     (c)   Landlord appoints Murray W. Newton, Don Mills,
and James Williams as its representatives to work with Tenant in the preparation
and approval of Final Tenant Improvements Plans and Specifications. Tenant
appoints Kris Hopson, Dick Corrigan and Jeff Debruin as its representatives to
review the Tenant Improvements Design Development Plans, the proposed Final
Tenant Improvements Plans and Specifications, and the Final Tenant Improvements
Plans and Specifications so as not to delay unreasonably the completion of the
Tenant Improvements. Both Landlord and Tenant may replace its representative(s)
with other representative(s) at their discretion; and Landlord and Tenant shall
advise the other party of such substitution.     (d)   Landlord shall provide
Tenant with allowances as specified in Exhibit D attached hereto (the Tenant
Allowances).

2



--------------------------------------------------------------------------------



 



  (e)   Landlord shall commence construction of the Building and other Landlord
Improvements as soon as practicable after the date of this Lease but no later
than thirty (30) days after the Effective Date. The commencement of site grading
or site excavation will constitute the commencement of construction for purposes
of the foregoing requirement. Landlord shall diligently proceed with the
construction of the Building and other Landlord Improvements and shall use
commercially reasonable efforts to (i) complete the Building and other Landlord
Improvements in substantial accordance with the Outline Specifications (except
for such seasonal landscaping items set forth in the Outline Specifications
which are to be completed at a later date) (Substantial Completion) and
(ii) deliver possession of same to the Tenant by November 14, 2005.
Notwithstanding anything in this Lease to the contrary, a certificate from
Landlord’s architect that the Building and other Landlord Improvements have been
completed in substantial accordance with the Outline Specifications shall
confirm that Substantial Completion of the Building and other Landlord
Improvements has occurred, absent manifest error.     (f)   Landlord shall
coordinate with Tenant so that Tenant and its contractor for the Tenant
Improvements can accompany Landlord and its architect when they inspect the
Building in connection with the architect’s issuance of the certificate of
Substantial Completion under Section 2(e). Landlord shall complete all punch
list items for the Landlord Improvements within two weeks after Tenant delivers
the punch list to Landlord; but if Tenant prevents Landlord from completing any
punch list item within such period of time, Landlord’s time for completing the
item will be extended one day for each day of Tenant Delay (defined below).    
(g)   Except as hereinafter provided, if delays in the commencement or
completion of the construction of the Building or other Landlord Improvements
occur by reason of acts, omissions, failure to timely act or respond, or
interference with construction of the Building or the other Landlord
Improvements on the part of Tenant or those acting for or under the direction of
Tenant (including, without limitation, its agents, employees, contractors,
consultants, and subcontractors, all such delays being referred to as Tenant
Delays) or for any other reasons beyond the reasonable control of Landlord
(which Tenant Delays and other delays are collectively referred to as Excused
Delays), the dates established above for the commencement of construction,
Substantial Completion and delivery of possession will be postponed by the
aggregate duration of the Excused Delays; provided, however that Excused Delays,
other than days of Tenant Delay, shall not postpone the April 4, 2006 date set
forth in Section 4(e)(iii) beyond October 5, 2006. Non-availability or shortages
of labor or materials, local strikes, lockouts, and inclement weather will
constitute Excused Delays. Any inclement weather that prevents Landlord’s
general contractor from working on a normal work day (Monday through Saturday)
will constitute an Excused Delay to the extent that the days lost due to
inclement weather exceeds three work days per calendar month, on a month by
month basis.     (h)   Upon request by Tenant after the Building is dried in,
Landlord, in its sole discretion, may allow Tenant and Tenant’s employees and
contractors to enter the Building for the purpose of installing the Tenant
Improvements in accordance with the Final Tenant Improvement Plans and
Specifications and all Legal Requirements. Tenant shall ensure that its
employees and contractors do not

3



--------------------------------------------------------------------------------



 



      interfere with Landlord’s completion of the construction of the Landlord
Improvements. Tenant shall indemnify, defend, and hold Landlord harmless from
and against any damage or delay caused by Tenant’s early entry. Entry by
Tenant’s employees and contractors for this limited purpose will not constitute
Tenant’s acceptance of the Landlord Improvements or give rise to any obligation
to pay Base Rent.     (i)   Landlord shall incorporate only new materials and
equipment into the construction of the Landlord Improvements. Landlord warrants
the Landlord Improvements including, without limitation, the foundations, slab,
structural frame, roof deck, and exterior walls of the Building against
defective design, workmanship, and materials, latent or otherwise, for a period
of one year from the date of Substantial Completion (the Warranty Period).
Landlord shall repair or replace at its sole cost and expense any defective item
of Landlord Improvements occasioned by defective design, workmanship, or
materials that Tenant discovers during the Warranty Period. Upon the expiration
of the Warranty Period, Landlord shall cause the material and labor warranties
for the general contractor, the roof on the Building, the window glazing and the
mechanical, including HVAC, electric and plumbing systems to be assigned to
Tenant with no reduction in the unelapsed warranty periods or other benefits
thereunder; in addition, Landlord shall deliver to Tenant all other continuing
assignable guaranties and warranties received by Landlord in connection with the
construction of the Landlord Improvements and shall assign to Tenant Landlord’s
interest in those guaranties and warranties by means of a duly executed and
acknowledged assignment in form and substance reasonably satisfactory to
Landlord and Tenant. Notwithstanding the foregoing, Landlord has no obligation
to assign any warranty or guaranty to Tenant if Landlord is obligated to
maintain an item covered by the warranty or guaranty pursuant to Section 8 of
this Lease. From and after the expiration of the Warranty Period, Landlord shall
cooperate with Tenant in Tenant’s enforcement, at Tenant’s sole cost and
expense, of any express warranties or guaranties of workmanship or materials for
the Landlord Improvements given by subcontractors, architects, draftsmen, or
materialmen that guarantee or warrant against defective design, workmanship, or
materials for a period of time in excess of the Warranty Period. The obligations
Landlord undertakes under the terms of this subsection are in addition to the
maintenance and repair obligations that Landlord undertakes under other terms of
this Lease.     (j)   Landlord shall complete construction and equipping of the
Landlord Improvements free of mechanic’s liens or other liens, and shall defend,
indemnify and hold Tenant harmless from and against all claims, actions, losses,
costs, damages, expenses, liabilities and obligations, including, without
limitation, reasonable legal fees, resulting from (A) the assertion or filing of
any claim for amounts alleged to be due to the claimant for labor, services,
materials, supplies, machinery, fixtures or equipment furnished in connection
with the construction of the Landlord Improvements, (B) the foreclosure of any
mechanic’s or materialmen’s lien that allegedly secures the amounts allegedly
owed to the claimant, or (C) any other legal proceedings initiated in connection
with that claim.

4



--------------------------------------------------------------------------------



 



  (k)   Landlord shall afford Tenant and its contractors reasonable access to
the Landlord Improvements during construction for the purposes of inspecting the
Landlord Improvements.     (l)   Throughout the period between the date on which
Landlord commences construction of the Landlord Improvements and the date of
Substantial Completion, Landlord shall maintain in force with respect to the
Landlord Improvements a policy of multiple peril (all-risk) builder’s risk
insurance on a completed value basis in an amount equal to the full replacement
cost of the Landlord Improvements. That policy must name Tenant as an additional
insured, as its interests may appear, and must provide that coverage will
continue for Tenant’s benefit notwithstanding any act or omission on Landlord’s
part. The certificate of insurance evidencing that policy must provide that no
cancellation, surrender or material change will become effective unless Tenant
receives written notice at least 30 days in advance of the time at which that
cancellation, surrender or material change becomes effective.     (m)   Tenant
shall furnish, at Tenant’s sole cost and expense (but subject to payment by
Landlord of the Tenant Allowances), all of the materials, labor, and equipment
necessary for the design and construction of the Tenant Improvements in
accordance with the Final Tenant Improvements Plans and Specifications. Tenant
shall construct the Tenant Improvements with all due diligence in a good and
workmanlike manner and in accordance with all applicable Legal Requirements and
the Final Tenant Improvements Plans and Specifications. Tenant shall incorporate
only new materials and equipment into the construction of the Tenant
Improvements. Unless otherwise approved in writing by Landlord, such approval
not to be unreasonably withheld, Tenant may only use the general contractors and
major subcontractors identified as specified in Exhibit J in constructing the
Tenant Improvements.     (n)   Tenant shall diligently complete construction and
equipping of the Tenant Improvements free of mechanic’s liens or other liens,
and shall defend, indemnify and hold Landlord harmless from and against all
claims, actions, losses, costs, damages, expenses, liabilities and obligations,
including, without limitation, reasonable legal fees, resulting from (A) the
assertion or filing of any claim for amounts alleged to be due to the claimant
for labor, services, materials, supplies, machinery, fixtures or equipment
furnished in connection with the construction of the Tenant Improvements, (B)
the foreclosure of any mechanic’s or materialmen’s lien that allegedly secures
the amounts allegedly owed to the claimant, or (C) any other legal proceedings
initiated in connection with that claim.     (o)   Tenant shall afford Landlord
and its contractors reasonable access to the Tenant Improvements during
construction for the purposes of inspecting the Tenant Improvements.     (p)  
Tenant shall promptly provide Landlord with as-built drawings of the Tenant
Improvements upon completion of construction thereof. Landlord shall provide
Tenant with as-built drawings of the Building and other Landlord Improvements as
well as all instructions and operator’s manuals pertaining to any equipment

5



--------------------------------------------------------------------------------



 



      installed by Landlord within the Building within ninety (90) days after
the date of Substantial Completion.     (q)   Prior to the Commencement Date,
Landlord shall provide Tenant a certificate from Landlord’s architect showing
the rentable area of the Building (Building Square Footage) measured in
accordance with the method of measuring rentable area in a single tenant
building as specified in the Standard Method for Measuring Floor Area in Office
Buildings published by the Building Owners and Managers Association
International (BOMA) in ANSI Z65.1-1996.

Section 3. Initial Term.

  (a)   Subject to Section 3(c), the term of this Lease (the Initial Term) is
the period that commences on the latter of (i) May 14, 2006, or (ii) six months
after the date of Substantial Completion and tender of possession of the
Landlord Improvements to Tenant (the Commencement Date) and that expires at
11:59 p.m. (Dallas, Texas local time) on either the day prior to the 12th
anniversary of the Commencement Date, if the Commencement Date occurs on the
first day of a calendar month, or on the day prior to the 12th anniversary of
the first day of the first full calendar month following the calendar month in
which the Commencement Date occurs, if the Commencement Date does not occur on
the first day of a calendar month, whichever is applicable (the Expiration
Date). The term Lease Year means each 12 calendar month period beginning on the
Commencement Date. The first Lease Year includes any partial calendar month if
the Commencement Date is not the first day of a calendar month.     (b)   Tenant
has the right to renew the term of this Lease, as set forth in Section 5 below,
and the Initial Term and any Renewal Term with respect to which Tenant exercises
that option in accordance with Section 5 are collectively called the Term in
this Lease.     (c)   If the date of Substantial Completion and tender of
possession of the Landlord Improvements to Tenant does not occur by December 6,
2005, solely by reason of Tenant Delays or by reason of casualty damage covered
by Section 18, then the Commencement Date will remain June 5, 2006, and Tenant
shall commence paying Base Rent on June 5, 2006.     (d)   Within 15 days after
Substantial Completion occurs, the parties will execute an Acknowledgment Letter
in substantially in the form of Exhibit E.

6



--------------------------------------------------------------------------------



 



Section 4. Base Rent and Additional Rent.

  (a)   Assuming the Building Square Footage is at least 75,000 rentable square
feet and subject to adjustment as provided in Sections 4(b) and 39 and in
Exhibit D, Tenant shall pay to Landlord base annual rent (Base Rent) for the
Premises beginning on the Commencement Date as follows:

                  Lease Years   Annual Base Rent     Monthly Base Rent  
1-4
  $ 992,250     $ 82,687.50  
 
               
5-8
  $ 1,053,000     $ 87,750.00  
 
               
9-12
  $ 1,117,500     $ 93,125.00  

  (b)   If the certificate of Landlord’s architect provided under Section 2(q)
shows that the Building Square Footage is less than 75,000 rentable square feet,
then the Annual Base Rent and Monthly Base Rent numbers specified above, will be
decreased by multiplying them by a number whose numerator is the Building Square
Footage and whose denominator is 75,000. The full amount of the Tenant
Allowances shall be paid to Tenant and will not be reduced even if the Building
Square Footage is determined to be less than 75,000 rentable square feet. Any
adjustment of the Base Rent under this Section 4(b) will be specified in the
Acknowledgement Letter.     (c)   If the Commencement Date occurs on a day other
than the first day of a calendar month, then the Base Rent for the month in
which the Commencement Date occurs will be equal to the monthly installment
amount specified above multiplied by a fraction, the numerator of which is the
number of days in the period starting on the Commencement Date and ending on the
last day of that month, and the denominator of which is the total number of days
in that month.     (d)   If a termination of this Lease occurs prior to the
Expiration Date for reasons other than Tenant’s default and if the effective
date of termination is other than the last day of a calendar month, the parties
will prorate the Base Rent payable with respect to the calendar month in which
the effective date of termination occurs based on the number of days in that
month, and Landlord shall promptly refund to Tenant, without demand, setoff or
deduction, any previously paid Base Rent attributable to any period of time
following the termination date.     (e)   Subject to Section 3(c), if the date
of Substantial Completion and the tender of possession of the Landlord
Improvements does not occur by the following dates (each of which is subject to
extension by one day for each day of Excused Delay [except that the April 4,
2006 date set forth in Section 4(e)(iii) shall not be extended beyond October 5,
2006 unless the additional delay is caused by Tenant Delay]):

  (i)   December 6, 2005, then Tenant will receive one day of free Base Rent and
payment by Landlord for, or reimbursement of, all charges for the per diem cost
of all utilities, Impositions and other operating costs for the Premises for
each day of delay through February 3, 2006;

7



--------------------------------------------------------------------------------



 



  (ii)   February 4, 2006, then Tenant will receive three days of free Base Rent
and payment by Landlord for, or reimbursement of, all charges for the per diem
cost of all utilities, Impositions and other operating costs for the Premises
for each additional day of delay thereafter; and     (iii)   April 4, 2006, then
Tenant may, at its option, by giving notice to Landlord at any time thereafter
until Landlord achieves substantial completion of the Landlord Improvements,
either:

  (A)   terminate this Lease effective as of the date Tenant gives such notice;
    (B)   elect to take over completion of the Landlord Improvements, in which
event Tenant shall be entitled to a credit against Base Rent for all reasonable
costs incurred by Tenant in completing the Landlord Improvements; or     (C)  
require Landlord to complete the Landlord Improvements and continue to allow
free Base Rent and expense payment (or reimbursement) to accrue as provided in
Section 4(e)(ii).

  (f)   As used herein, Impositions shall mean all the real estate taxes and
installments of special assessments levied against the Premises and attributable
to any period of time following the Commencement Date.     (g)   Landlord shall
file a request with all taxing authorities that issue tax bills or tax
statements for Impositions on the Premises to deliver the tax bills or tax
statements directly to Tenant. Tenant shall promptly deliver to Landlord copies
of all tax bills and tax statements Tenant receives directly from the taxing
authorities and Tenant shall pay all such tax bills or tax statements prior to
delinquency. At least 30 days prior to the date each such tax bill or tax
statement would become delinquent, Tenant shall deliver to Landlord a copy of a
paid receipt that the taxing authority issues or a Certificate of No Tax Due
issued by a reputable title insurance company, at Tenant’s expense,
demonstrating the payment of that Imposition. If Tenant does not timely provide
proof of the payment of any Imposition as required in the prior sentence,
Landlord may pay the Imposition and bill Tenant therefor. Tenant will be
responsible for any interest or penalties that accrue with respect to all
Impositions not timely paid by Tenant under this Section 4(g).     (h)   The
foregoing will not require Tenant to pay any municipal, state or federal income
or excess profits taxes assessed against Landlord, or any municipal, state or
federal capital levy, estate, succession, inheritance or transfer taxes of
Landlord, or corporation franchise taxes imposed upon the corporate owner of the
fee of the Premises. Moreover, with respect to Impositions that may lawfully be
paid in installments over a period of years, with or without interest, the
foregoing will not require Tenant to pay any portion of those installments or
interest that become due to the taxing authority after the Expiration Date, as
extended. With respect to the Impositions levied in respect of any period of
time within which either the Commencement Date or the Expiration Date occurs,
Tenant must only pay a proportionate part of those Impositions, which part will

8



--------------------------------------------------------------------------------



 



      bear the same ratio to the total amount of those Impositions as the number
of days in the period between the Commencement Date and the end of that period
of time or in the period between the beginning of that period of time and the
Expiration Date, whichever is applicable, bears to the total number of days in
that period of time.     (i)   Tenant may contest in good faith and at its
expense the amount or validity of any Imposition that it is obligated to pay in
accordance with the foregoing and, if successful in that regard, is entitled to
recover from Landlord any refund paid to Landlord as a result of that successful
contest. Landlord shall join in any contest undertaken by Tenant in accordance
with the foregoing at Tenant’s expense if the provisions of any law, rule or
regulation at the time in effect require that the proceedings be brought by or
in the name of Landlord. Notwithstanding anything in this Lease to the contrary,
during any tax contest, Tenant agrees to comply with any jurisdictional
requirements relating to payment before contest necessary to prevent a tax
foreclosure.     (j)   Tenant will pay Base Rent and additional rent to Landlord
at the address set forth in Section 35(j) or at such other address as Landlord
may from time to time designate. Following Substantial Completion, Tenant’s
obligation to pay Base Rent and other amounts under this Lease is independent of
the performance by Landlord of its obligations under this Lease; provided,
nothing in this sentence affects Tenant’s rights to set off under Section 25.

Section 5. Renewal of the Term.

  (a)   Except as otherwise provided in Section 12, Tenant may renew the Term
for two successive renewal terms (Renewal Terms) of 60 months each so long as
this Lease is in full force and effect and Tenant is not in default beyond all
applicable grace, notice and cure periods in respect of the performance of any
obligation it undertakes under the terms of this Lease both at the time that
Tenant exercises each renewal option and at the time the Renewal Terms commence.
Tenant will exercise each renewal option, if at all, by delivering written
notice (the Option Notice) to Landlord not less than two hundred seventy
(270) days prior to the Expiration Date. The provisions of this Lease will
govern the relationship between the parties during each Renewal Term, except
that the Base Rent for each Renewal Term will be determined as provided below.  
  (b)   The annual Base Rent payable during each Renewal Term will be equal to
95% of the product of the Fair Market Rent (as defined below and as determined
in accordance with the procedures described in this Section 5(b)) as of the date
Tenant exercises its option to renew the Term for the ensuing Renewal Term times
the Building Square Footage (or, if Tenant has exercised its Expansion Option
under Section 12, times the sum of the Building Square Footage plus the number
of rentable square feet in the Expansion). Initially Landlord will determine the
Fair Market Rent by using its good faith judgment. Landlord will use its best
efforts to provide written notice of its determination in that regard within
15 days after the date Tenant sends the Option Notice, but in no event later
than 30 days after that date. Tenant will have a period (the Tenant Review
Period) of 30 days following the date of its receipt of Landlord’s notice of the
rent it proposes as the Fair Market Rent within which to accept Landlord’s
proposal or

9



--------------------------------------------------------------------------------



 



      to provide Landlord Tenant’s objections to Landlord’s proposal. If Tenant
objects to Landlord’s initial proposal or fails to affirmatively accept that
proposal in writing, the parties will use their best efforts to reach agreement
with respect to the Fair Market Rent, but, if the parties fail to agree within
15 days after the expiration of the Tenant Review Period, determination of the
Fair Market Rent will be made in accordance with the terms of Subsections
5(b)(i) through 5(b)(v) below. If Landlord fails to provide Tenant written
notice of its initial proposal with respect to the Fair Market Rent within the
30-day period set forth above, Tenant may commence negotiations by providing the
initial notice, in which event Landlord will have a period (the Landlord Review
Period) of 30 days following the date of its receipt of Tenant’s notice of the
rent it proposes as the Fair Market Rent within which to accept Tenant’s
proposal or to provide Tenant Landlord’s objections to Tenant’s proposal. If
Landlord objects to Tenant’s initial proposal or fails to affirmatively accept
that proposal in writing, the parties will use their best efforts to reach
agreement with respect to the Fair Market Rent, but, if the parties fail to
agree within 15 days after the expiration of the Landlord Review Period,
determination of the Fair Market Rent will be made in accordance with the terms
of Subsections 5(b)(i) through 5(b)(v) below. If determination of the Fair
Market Rent in accordance with the following procedures becomes necessary, each
party will place in a separate sealed envelope its final proposal as to the Fair
Market Rent that will apply during the ensuing Renewal Term.

  (i)   The parties will meet within five business days after the expiration of
the Tenant Review Period or the Landlord Review Period, whichever is applicable,
exchange the sealed envelopes and open those envelopes in the presence of each
other. If the parties do not agree upon the Fair Market Rent within 30 days
following the date on which the exchange and opening of the envelopes occur,
Tenant may rescind its exercise of the option to renew the Term by the delivery
of written notice to Landlord prior to the expiration of that 30-day period. If
the parties do not agree upon the Fair Market Rent within that 30-day period and
if Tenant fails to rescind its exercise of the option to renew the Term in
accordance with the foregoing terms of this subsection (i), then the parties
will jointly appoint a single arbitrator within the period that expires 40 days
following the date on which the exchange and opening of the envelopes occur. The
arbitrator must be a real estate broker who, as his or her primary livelihood,
has been active in the leasing of commercial properties in Dallas County, Texas,
during the 10-year period preceding the date of his or her appointment. Neither
Tenant nor Landlord may select as an arbitrator any broker or firm to whom it
has paid commissions or fees in the three year period prior to the proposed
engagement. Prior to the arbitrator’s appointment, neither party will reveal to
prospective arbitrators under consideration by the parties its opinion regarding
the Fair Market Rent. The sole issue submitted to the arbitrator for
determination will be which party’s final proposal regarding the Fair Market
Rent is closest to the actual Fair Market Rent, as independently determined by
the arbitrator.     (ii)   Within 30 days after the date of his or her
appointment, the arbitrator will give the parties written notice of its
determination as to which of the parties’ final proposals regarding the Fair
Market Rent will apply during the ensuing Renewal Term.

10



--------------------------------------------------------------------------------



 



            (iii)   The decision of the arbitrator is final and binding on the
parties.     (iv)   If the parties fail to agree upon the appointment of an
arbitrator within the time specified above, that appointment will be made by the
Dallas Office of the American Arbitration Association.     (v)   The parties
will share the cost of the arbitration equally.

  (c)   Fair Market Rent means the annual rental rate per square foot that
comparable buildings located in the same market area as the Building and that
are comparable in size, design, and quality to the Building would accept in
comparable transactions involving a tenant whose creditworthiness is comparable
to that of Tenant and whose other obligations under the lease would be
comparable to those undertaken by Tenant in this Lease. In any evaluation of
comparable transactions, the arbitrator will consider the annual rental rates
per square foot, the use to which the tenant puts the leased premises, the
extent of the tenant’s liability for the performance of the covenants set forth
in the lease, abatement provisions reflecting free rent or no rent during the
period of construction or subsequent to the commencement date as to the building
in question, brokerage commissions, if any, that would be payable by the
landlord, length of the lease term, size and location of premises being leased,
building standard work letter or tenant improvement allowances, if any, and
other generally applicable conditions of tenancy for those comparable
transactions. The intent is that Tenant will obtain the same rent and other
economic benefits that a landlord would otherwise give in a comparable
transaction and that Landlord will make and receive the same economic payments
and concessions that other landlords would otherwise make and receive in
comparable transactions.

Section 6. Use.
Tenant may use the Premises for any lawful use. It is intended that Tenant will
initially use the Premises for general offices, telecommunications, computer and
data support functions, or other purposes consistent with the character of the
Building and for lawful purposes related to Tenant’s business and in compliance
with all Legal Requirements (Intended Use).
Section 7. Alterations.

  (a)   During the Term, Tenant shall not make structural exterior alterations
to the Premises (including, without limitation, alterations to the MEP systems
serving the Building (Structural Alterations) without Landlord’s prior written
consent, which consent shall not be unreasonably withheld. Tenant must provide
Landlord with a complete set of plans for any proposed Structural Alterations.
Tenant shall construct all Structural Alterations in substantial accordance with
the approved plans. Notwithstanding the preceding, Tenant will have the right,
without Landlord’s consent, to make non-structural alterations (Non-Structural
Alterations) to the interior of the Premises. In making any Structural
Alterations,

11



--------------------------------------------------------------------------------



 



      Tenant shall notify Landlord at least 30 days prior to commencement of
construction; and in making any Structural or Non-Structural Alterations, Tenant
shall comply with all Legal Requirements and perform same in a good and
workmanlike manner. Tenant shall promptly deliver to Landlord complete and
accurate as-built plans for any Structural Alterations. In the event that
Tenant’s Non-Structural Alterations consists of moving interior partitions,
Tenant shall so notify Landlord; upon Landlord’s written request, Tenant shall
provide as-built plans for the relocation of such interior partitions.     (b)  
Tenant’s trade fixtures, furnishings and equipment in the Premises will remain
Tenant’s property for all purposes and Tenant may remove them at its option and
expense at any time on or before the Expiration Date. Upon the expiration of the
Term or any earlier termination of this Lease, Tenant shall surrender the
Premises in good condition and repair, except for ordinary wear and tear,
casualty damage, and damage that Landlord has the obligation to repair under the
terms of this Lease. The foregoing covenant does not obligate Tenant to remove
Structural or Non-Structural Alterations or other leasehold improvements made
with respect to the Premises. All Tenant Improvements and other property of
Tenant not timely removed from the Premises shall become part of the Premises
and will remain with the Premises upon the expiration of the Term or any earlier
termination of this Lease.     (c)   Tenant shall defend, indemnify and save
harmless Landlord against any and all mechanic’s and other liens filed arising
out of any work performed, materials furnished or obligations incurred in
connection with Structural or Non-Structural Alterations. If Tenant does not
procure the satisfaction or discharge of all liens for which Tenant is
responsible hereunder as and when required by this Lease, by bonding, payment or
otherwise Landlord may, upon 30 days’ prior written notice to Tenant, pay the
amount of any lien or discharge the same by deposit or, alternatively, by bond
or in any manner according to law, together with reasonable expenses incurred by
Landlord, including all reasonable legal fees and such expenses shall be payable
by Tenant as additional rent hereunder within 30 days after demand.

Section 8. Maintenance of Premises.

  (a)   During the Term, Landlord shall maintain only the following in good
condition at its expense: the structure of the Building, including, without
limitation the roof, roof membrane, foundation, floor slab, and load-bearing and
exterior walls (the Structural Components). If, in order for a Structural
Component of the Building to remain in good condition, replacement of that
component becomes necessary, Landlord’s obligation with respect to that
Structural Component includes the obligation to replace it.     (b)   Landlord
shall accomplish all maintenance for which it is responsible as soon as
practicable following receipt of notice from Tenant. If a hazardous or emergency
situation exists, however, Landlord shall have the maintenance performed as soon
as possible.     (c)   Except as otherwise provided in this Lease, Tenant shall
during the Term maintain in good condition and repair at all times at its
expense the Premises and

12



--------------------------------------------------------------------------------



 



      the systems serving the Premises. Moreover, during the entire Term, Tenant
must keep the parking areas clean and in good condition and repair, water the
landscape plantings situated on the Land at suitable intervals, and maintain in
force service contracts providing for the routine repair and maintenance of the
HVAC and other Building systems serving the Premises (each, a Maintenance
Contract). Promptly after receipt thereof, Tenant shall furnish to Landlord a
copy of each Maintenance Contract (and each renewal thereof) and a copy of each
service report received by Tenant under any Maintenance Contract. Tenant’s
obligations include necessary replacements of the landscaping, parking areas,
driveways, sidewalks, stairs, elevators, loading dock, dock door, and leveler,
and related facilities, and the HVAC and other systems serving the Premises and
all Tenant Improvements.

  (i)   With respect to any proposed replacement of any portion of the HVAC
system (HVAC Replacement) during the last two (2) years of the Initial Term or
any Renewal Term of this Lease:

  (A)   Tenant must give Landlord written notice of the need for the HVAC
Replacement at least 30 days prior to commencing the HVAC Replacement, which
notice must include:

  (I)   a detailed estimate from the service provider under the Maintenance
Contract for the HVAC system of the cost to repair the HVAC system (or the
applicable part thereof) without replacing it; and     (II)   bids for the cost
of the HVAC Replacement from at least three (3) reputable HVAC providers
approved by Landlord; and

  (B)   Landlord must give its prior written consent to the HVAC Replacement and
the HVAC provider who will install the HVAC Replacement, which consent may not
be unreasonably withheld, conditioned, or delayed.

      If Landlord does not consent to the HVAC Replacement within ten (10) days
after receipt of Tenant’s notice, and Tenant nevertheless proceeds with such
HVAC Replacement, then Tenant may elect to submit to binding arbitration as
provided in Section 41 below the question whether Tenant’s decision to proceed
with the HVAC Replacement rather than repairing the applicable portion(s) of the
HVAC system (HVAC Replacement Decision) was reasonable.     (ii)   If Landlord
consents to an HVAC Replacement (or if Landlord does not consent to the HVAC
Replacement, Tenant elects to proceed with the HVAC Replacement and to submit
its HVAC Replacement Decision for arbitration under Section 41, and the
arbitrator decides in favor of Tenant) during the last two (2) years of the
Initial Term or any Renewal Term and Tenant does not exercise its option for an
available Renewal Term under Section 5, then, within 30 days after the
expiration of the Term, Landlord shall reimburse Tenant an amount determined by
multiplying the

13



--------------------------------------------------------------------------------



 



      out-of-pocket cost incurred by Tenant for the HVAC Replacement by a
fraction whose denominator is the useful life (Useful Life) of the HVAC
Replacement, as determined in accordance with generally accepted accounting
principles (stated in years), and whose numerator is the Useful Life minus the
number of full or partial years remaining in the Initial Term or Renewal Term,
as applicable, at the time such HVAC Replacement occurs (plus simple interest on
the portion of the HVAC Replacement for which Landlord is responsible at the
rate of eight percent (8%) per annum from the date that the HVAC Replacement
expense was incurred), subject to the following conditions:

  (A)   Tenant must have obtained and continued in effect at all times during
the Term a Maintenance Contract for the HVAC;     (B)   Tenant must not be in
default under this Lease beyond any applicable notice and cure period at the
time of reimbursement;     (C)   Tenant must provide Landlord with copies of
paid receipts evidencing the payment of the costs for the HVAC Replacement; and
    (D)   Landlord may set off against its reimbursement amount any outstanding
amounts owed by Tenant to Landlord under this Lease.

      E.G., if we assume that Tenant makes an HVAC Replacement at any time
during the last year of the Initial Term, Tenant is entitled to reimbursement
under this Subsection 8(c)(ii), the Useful Life is determined to be nine years,
and the cost of the HVAC Replacement is $500,000, then Landlord’s reimbursement
to Tenant will be $444,444 [$500,000 times 8/9], plus simple interest at the
rate of eight percent (8%) per annum on the portion of the HVAC Replacement for
which Landlord is responsible from the date that the HVAC Replacement expense
was incurred.     (iii)   If Landlord consents to an HVAC Replacement at any
time during the last two (2) years of the Initial Term or any Renewal Term (or
if Landlord does not consent to the HVAC Replacement, Tenant elects to proceed
with the HVAC Replacement and to submit its HVAC Replacement Decision for
arbitration under Section 41, and the arbitrator decides in favor of Tenant) and
Tenant thereafter exercises its Option for an available Renewal Term or Renewal
Terms, then at the expiration of the last of such exercised Renewal Terms,
Landlord shall reimburse Tenant an amount determined by multiplying the
out-of-pocket cost incurred by Tenant for the HVAC Replacement by a fraction
whose denominator is the Useful Life of the HVAC Replacement and whose numerator
is the Useful Life minus the number of full or partial years which have elapsed
since the time the HVAC Replacement occurred plus interest at the rate of eight
percent (8%) per annum on the portion of the HVAC Replacement for which Landlord
is responsible from the date that the HVAC Replacement expense was incurred.

14



--------------------------------------------------------------------------------



 



  (d)   At Tenant’s request, during the first Lease Year of the Term, Landlord
agrees, at no out of pocket cost to Landlord, to assist Tenant in obtaining and
coordinate maintenance providers for the Premises.     (e)   Landlord or Tenant,
after providing the other party 30 days’ written notice, may perform any
obligation the other party (the Non-Performing Party) is required to perform
pursuant to this Section 8 but has failed to perform on behalf of such
Non-Performing Party, and the Non-Performing Party shall pay to the party
performing such obligation (the Performing Party) within 30 days after the date
of the Non-Performing Party’s receipt of the Performing Party’s invoice the full
amount of the reasonable costs and expenses the Performing Party incurs to
perform such obligations, together with the amount of any reasonable legal fees
the Performing Party incurs in instituting, prosecuting or defending any action
or proceeding by reason of any default in respect of any such obligation, except
that the Performing Party shall have no right to perform such obligation if such
obligation requires more than 30 days to perform and the Non-Performing Party
has commenced performance of the obligation within the 30-day period and is
diligently pursuing performance of that obligation. The foregoing in no way
eliminates Landlord’s obligation to promptly perform repairs involving hazardous
or emergency situations, as further set forth in Section 8(b) above, and
Tenant’s corresponding right of self-help if Landlord fails to do so as more
specifically provided in Section 25(a) below.

Section 9. Utilities.
Tenant shall contract for and pay for all utilities and other services furnished
to the Premises commencing on the date Landlord substantially completes
construction of the Landlord Improvements.
Section 10. Satellite Dish.
Tenant has the right to use portions of the roof area of the Building, or such
other locations on the Land, as Tenant may reasonably select and Landlord
approves (provided Landlord’s approval shall not be unreasonably withheld,
conditioned, or delayed) and as Legal Requirements permit, for the installation,
operation, maintenance, security, repair, and replacement of antennae and
satellite dishes serving the Premises and related cable connections (the
Telecommunications Equipment), as well as for access to risers. Tenant’s use of
the Premises in respect to the Telecommunications Equipment is subject to such
reasonable rules as Landlord may from time to time designate and to the
following additional conditions: (i) Tenant is solely responsible for the
installation, maintenance, repair, operation, and replacement of the
Telecommunications Equipment, (ii) Tenant must install screening around the
Telecommunications Equipment to the extent required by Legal Requirements, and
(iii) any roof penetrations necessary to install the Telecommunications
Equipment shall be made so as not to invalidate or void the roof warranty
including using designated contractors, if required as a condition of such
compliance with the roof warranty. On or before the Expiration Date or within
30 days after the earlier termination of this Lease, Tenant shall remove the
Telecommunications Equipment and repair any damage to the Premises that the
removal causes. Tenant shall pay Landlord within 30 days after Landlord’s demand
the cost of repairing any damage to the Premises arising from the removal and
restoration.

15



--------------------------------------------------------------------------------



 



Section 11. Signs and Flagpoles.
Tenant has the exclusive right to place exterior signs and flagpoles on the
Premises subject only to any restrictions applicable by virtue of Legal
Requirements, other than temporary for sale or for rent signs installed by
Landlord. Tenant shall maintain its signs in good condition and shall remove
them and repair any damage to the Premises the removal causes on or before the
Expiration Date or within 30 days after any earlier termination of this Lease.
Section 12. Expansion Option.

  (a)   Subject to Section 12(b), if (i) Tenant is not in default beyond all
applicable grace, notice and cure periods in respect of the performance of its
obligations arising under the terms of this Lease, (ii) this Lease is in full
force and effect in accordance with its terms, (iii) the Initial Term has not
been terminated, (iv) the total stockholder equity of Guarantor (as defined in
Section 38) is not less than $500 Million, and (v) its ratio of current assets
to current liabilities is not less than 1.0 (taking into account available
proceeds under any credit facility in place at the time in question), then
Tenant has the option (the Expansion Option) to lease an addition to the
Building (the Expansion) that Landlord will erect in order to enlarge the floor
area of the Building. For purposes of calculating the Guarantor’s total
stockholder equity and current ratio, its most recent published annual report or
10Q on file with the Securities and Exchange Commission shall be used.     (b)  
If Tenant exercises the Expansion Option during the first Lease Year, the
Expansion must be for at least 20,000 rentable square feet, the Annual Base Rent
for the Expansion will be the same as the Annual Base Rent (on a per square foot
basis) for the initial Premises, the term for the Expansion shall end
conterminously with the term of the lease for the Initial Premises and all other
terms of this Lease will remain the same.     (c)   If Tenant exercises the
Expansion Option after the first Lease Year, the initial Term for the initial
Premises will automatically be extended so that the initial Term with respect to
the initial Premises and the Expansion are coterminous and last for 12 years
from the Expansion Commencement Date (as defined below). Other than the Base
Rent, the terms of this Lease with respect to the initial Premises during the
balance of the 12-year term will remain as stated in this Lease. The Base Rent
payable by Tenant with respect to the initial Premises will remain in effect
until the Expiration Date for the Expansion, with the Annual Base Rent
increasing by 6.12% on the first day of the 13th Lease Year (based in the
initial Term) and on the first day of each succeeding fourth Lease Year (i.e.,
16th, 20th, etc.).     (d)   If Tenant exercises the Expansion Option for an
Expansion which would exceed 25,000 rentable square feet, then:

  (i)   Landlord is not required to construct any Expansion if (x) the size of
the Expansion would cause the expanded Premises not to comply with all
applicable laws, ordinances, and codes, including, without limitation, parking
code requirements, or (y) the expanded Premises is not, in

16



--------------------------------------------------------------------------------



 



      Landlord’s sole opinion, marketable to a replacement tenant or tenants. If
this Subsection 12(d)(i) is applicable, then Landlord shall promptly so notify
Tenant. Notwithstanding the foregoing, if Landlord notifies Tenant that
Subsection 12(d)(i)(y) is applicable, then Tenant may notify Landlord within 10
business days after receipt of Landlord’s notice that Tenant elects to reduce
the size of the Expansion to 25,000 rentable square feet or less and Landlord
will proceed with the construction of the Expansion under this Section 12.    
(ii)   If Subsection 12 (d)(i) is not applicable, then Landlord shall notify
Tenant of the parking ratio which it will provide for such Expansion and the
overall parking ratio for the Building, as expanded; and Tenant may elect to
reduce the size of such Expansion after review of such parking ratios.

  (e)   If Tenant exercises the Expansion Option by giving written notice of
exercise to Landlord, then, subject to Subsection 12(d)(i):

  (i)   The parties will promptly enter in good faith into an agreement whereby
(x) Landlord agrees to construct the Expansion within 12 months or less after
the execution of such agreement, (y) the parties agree to increase the Base Rent
for the Expansion in the manner as set forth in this Section 12, payable during
the period from the date Landlord substantially completes construction of the
Expansion (the Expansion Commencement Date) and that ends at 11:59 p.m. (Dallas,
Texas local time) on either the day prior to the 12th anniversary of the
Expansion Commencement Date, if the Expansion Commencement Date occurs on the
first day of a calendar month, or on the day prior to the 12th anniversary of
the first day of the first full month following the calendar month in which the
Expansion Commencement Date occurs, if the Expansion Commencement Date does not
occur on the first day of a month, whichever is applicable (the Expansion Term).
    (ii)   Landlord shall construct the Expansion on the same terms as for the
construction of the Landlord Improvements (except for Base Rent as specified in
this Section 12), granting Tenant the same Tenant Allowances included in this
transaction (on a per rentable square foot basis), except as otherwise specified
in Exhibit D.     (iii)   If Tenant exercises the Expansion after the first
Lease Year, the Base Rent for the Expansion will be the amount determined by
multiplying the Expansion Construction Costs by the sum of (A) the interest rate
on 10-year U.S. Treasury Bills as of the Expansion Commencement Date plus
(B) 400 basis points. Within 30 days following Landlord’s substantial completion
of the construction of the Expansion, Landlord shall furnish to Tenant a
detailed itemization of the costs by major construction trade (the Expansion
Construction Costs) that Landlord incurred in connection with the design and
construction of the Expansion and copies of invoices, statements, contracts,
subcontracts, and other information that Tenant may reasonably request in order
to confirm the accuracy of Landlord’s itemization.

17



--------------------------------------------------------------------------------



 



  (iv)   Landlord shall construct the Expansion in accordance with the Outline
Specifications and as specified in Section 2 for the initial Building. Landlord
shall solicit bids from at least three contractors appearing on a list of
contractors jointly developed and mutually approved by the parties. Landlord
shall award the contract for the construction of the Expansion to the lowest
qualified bidder, subject to Tenant’s approval, which will not be unreasonably
withheld, conditioned, or delayed. Within sixty (60) days after Tenant exercises
the Expansion Option, Landlord shall provide Tenant with an estimate of the
Expansion Construction Costs and a proposed construction schedule. If Tenant
determines in its sole discretion that the cost to construct the Expansion is
too high, or that the construction schedule is unacceptable, Tenant may elect to
nullify its election to exercise the Expansion at any time prior to Tenant’s
written approval of the construction budget for the Expansion. If, within sixty
(60) days after the estimate of Expansion Construction Costs and the
construction schedule has been received by Tenant, Tenant fails either to
approve the estimate of the Expansion Construction Costs and the construction
schedule or to commence discussions with the Landlord to value engineer the
estimate of Expansion Construction Costs and/or to refine the construction
schedule, then Tenant shall be deemed to have nullified its election to exercise
the Expansion Option.     (v)   On or about the date that Landlord substantially
completes the construction of the Expansion, Landlord will cause its architect
to determine the rentable square footage of the Expansion (in accordance with
BOMA ANSI Z65.1-1996, for a single tenant building), and the parties will
promptly execute and deliver an amendment to this Lease that confirms the
addition of the Expansion to the Premises, the Expansion Commencement Date, and
the Base Rent that will be payable through the Expiration Date with respect to
the Expansion and the initial Premises.     (vi)   As a condition precedent to
Landlord’s obligation to construct the Expansion, Guarantor shall confirm in
writing to Landlord that its Lease Guaranty, attached hereto as Exhibit I,
applies to Tenant’s lease obligations for the Expansion Premises pursuant to the
Expansion Agreement (as such terms are hereinafter defined).     (vii)  
Landlord shall cause the Expansion to be constructed and substantially completed
and the Expansion premises (the Expansion Premises) to be delivered to Tenant in
broom clean condition in accordance with all applicable laws on or before three
hundred sixty five (365) days from the execution and delivery of the agreement
described in Section 12(d) (the Expansion Agreement). If substantial completion
and tender of possession of the Expansion Premises to Tenant does not occur by
the following dates, each of which is subject to extension by one day for each
day of Excused Delays, but not more than one hundred eighty (180) days in the
aggregate for all Excused Delays, other than days of Tenant Delay which shall
not be so limited):

  (A)   365 days from the execution of the Expansion Amendment, then commencing
on the Expansion Commencement Date Tenant will

18



--------------------------------------------------------------------------------



 



      receive one day of free Base Rent (for the Expansion Premises only) for
each day of delay through the 425th day after the execution of the Expansion
Amendment.     (B)   the 426th day after the execution of the Expansion
Amendment, then commencing on the Expansion Commencement Date Tenant will
receive three days of free Base Rent (for the Expansion Premises only) for each
day of delay thereafter; and     (C)   the 445th day after the execution of the
Expansion Amendment, then Tenant may, at its option by giving notice to Landlord
at any time thereafter until Landlord substantially completes the Expansion
Premises, elect to take over completion of the Expansion in which event Tenant
shall be entitled to a credit against Base Rent for all reasonable costs
incurred by Tenant in completing the Expansion.

  (f)   In lieu of exercising the Expansion Option, Tenant may, at its sole cost
and expense, elect to construct an Expansion. If Tenant elects to construct an
Expansion, then:

  (i)   The design and construction plans for the Expansion shall be subject to
Landlord’s approval, not to be unreasonably withheld.     (ii)   Tenant shall
cause the Expansion to be constructed in a good and workmanlike manner and in
accordance with all applicable laws and the approved plans. Subsections 2(n),(o)
and (p) of this Lease shall apply to the construction of the Expansion by Tenant
or its contractor(s).     (iii)   On or about the date that Tenant substantially
completes the construction of the Expansion, Landlord will cause its architect
to determine the rentable square footage of the expansion (in accordance with
BOMA ANSI 265.1-1996 for a single tenant building).     (iv)   The term of the
Lease shall not be extended.     (v)   Base Rent shall not be increased.    
(vi)   Tenant shall modify its property insurance to include builder’s risk
insurance as reasonably required by Landlord.

  (g)   Upon completion and acceptance by Tenant of same, the Expansion Premises
shall be deemed to be part of the Building and the Premises, and shall be owned
by the Landlord.

Section 13. Landlord’s Right of Access.

  (a)   Landlord and its authorized representatives have the right to enter the
Premises during Tenant’s regular business hours for the purpose of
(i) determining whether the Premises are in good condition and whether Tenant is
complying with its obligations arising under the terms of this Lease, and
(ii) performing any

19



--------------------------------------------------------------------------------



 



      maintenance or repairs for which Landlord is responsible under the terms
of this Lease. Landlord has the right to enter the Premises at all times without
notice in the event of an emergency or for the purpose of making emergency
repairs; under other circumstances, Landlord must give Tenant written notice of
Landlord’s intended entry at least 48 hours in advance of that entry.     (b)  
Landlord shall conduct its activities in the Premises in a manner that will
cause a minimum of interference with Tenant’s business operations.

Section 14. Tenant’s Indemnity.
Except as provided in Section 17, Tenant shall indemnify, defend, and hold
Landlord harmless from and against all claims, actions, demands, judgments,
damages, liabilities and expenses, including reasonable legal fees, that may be
asserted against Landlord or that Landlord may sustain by virtue of the
occurrence of the death of or bodily injury to any person or the loss of, damage
to, or destruction of, any property arising from Tenant’s use of the Premises or
from the negligent or intentional acts or omissions of Tenant, or any of its
representatives, agents, employees, contractors or invitees, including, without
limitation, any tenant delays or any failure by tenant to perform its
maintenance obligations under section 8(c) or any damage to any structural
components caused by tenant, its contractors, agents, employees or
representatives that increase the landlord’s cost of performing its obligations
under section 8(a), except to the extent the claims, actions, demands,
judgments, damages, liabilities or expenses arise from the intentional or
negligent acts or omissions of Landlord or any of its representatives, agents,
employees, contractors or invitees. Tenant’s obligations under this Section 14
apply regardless whether Landlord was concurrently negligent (whether active or
passive), it being agreed by the parties that in the even of concurrent
negligence Tenant’s respective liability will be determined in accordance with
principles of comparative negligence.
Section 15. Landlord’s Indemnity.
Except as provided in Section 17, Landlord shall indemnify, defend, and hold
Tenant harmless from and against all claims, actions, demands, judgments,
damages, liabilities and expenses, including reasonable legal fees, that may be
asserted against Tenant or that Tenant may sustain by virtue of the occurrence
of the death of or bodily injury to any person or the loss of, damage to, or
destruction of any property arising in connection with any latent or patent
defect in the condition of the Premises existing as of the Commencement Date, or
arising from the negligent or intentional acts or omissions of Landlord, or any
of its representatives, agents, employees, contractors or invitees, except to
the extent any such claims, actions, demands, judgments, damages, liabilities or
expenses arise from the intentional or negligent acts or omissions of Tenant or
any of its representatives, agents, employees, contractors or invitees.
Landlord’s obligations under this Section 15 apply regardless whether Tenant was
concurrently negligent (whether active or passive), it being agreed by the
parties that in the even of concurrent negligence Landlord’s respective
liability will be determined in accordance with principles of comparative
negligence.

20



--------------------------------------------------------------------------------



 



Section 16. Insurance.

  (a)   Commencing on the date (the Insurance Commencement Date) which is the
latter of (i) Substantial Completion and (ii) delivery of the Landlord
Improvements to Tenant, and continuing for the balance of the Term, Tenant shall
provide and maintain a “special form” insurance policy (including fire and
standard extended coverage perils, leakage from fire protective devices and
other water damage) covering loss or damage to the Landlord Improvements and the
Tenant Improvements (including, without limitation, the Expansion Premises and
any alterations made to the Premises from time to time) on a full replacement
cost basis, excluding excavations, footings and foundations and providing for a
deductible of no greater than $100,000.00; provided, while Tenant is
constructing the Tenant Improvements, the policy must include builder’s risk
coverage on a completed value basis. In the event of a casualty, Tenant shall
pay to Landlord the lesser of the amount of the deductible or the full amount of
the loss in the case of a loss in an amount less than the deductible, which
payment shall be treated in the same manner as insurance proceeds. Tenant shall
provide and maintain throughout the Term, at its expense, such property
insurance covering Tenant’s machinery, equipment, furniture, fixtures, personal
property (including also property under the care, custody, or control of Tenant)
and business interests which may be located in, upon or about the Premises in
such amounts as Tenant may from time to time deem prudent. Tenant shall cause
all such property policies to permit Tenant’s waiver of claims against Landlord
under Section 17 for matters covered thereby. Tenant shall cause Landlord and
its lender holding a first lien against the Premises (if Landlord has notified
Tenant of the name and address of its lender) to be named as additional
insureds, as their interests may appear, and shall cause the coverage to
continue for Landlord’s benefit notwithstanding any act or omission on Tenant’s
part.     (b)   Commencing on the Insurance Commencement Date and continuing for
the balance of the term, Tenant shall provide and maintain the following
insurance, in the amounts specified below:

  (i)   bodily injury and property damage liability insurance, with a combined
single occurrence limit of not less than $5,000,000.00; such insurance will be
on a commercial general liability form including, without limitation, personal
injury and assumed contractual liability for the performance by Tenant of the
indemnity agreements set forth in Section 14; Tenant shall cause Landlord and
its lender to be named as an additional insureds under such liability insurance
and shall cause such coverage to include cross liability and severability of
interests clauses and, unless otherwise approved in writing by Landlord, to have
a deductible of $25,000.00 or less and no retention or self-insurance provision;
    (ii)   worker’s compensation insurance insuring against and satisfying
Tenant’s obligations and liabilities under the worker’s compensation laws of the
Sate of Texas and employers’ liability insurance in the limit of
$100,000/500,000/100,000 (provided that Tenant may self-insure this obligation
pursuant to a program of self-insurance); and

21



--------------------------------------------------------------------------------



 



  (iii)   if Tenant operates owned, hired or nonowned vehicles on the Premises,
comprehensive automobile liability will be carried at a limit of liability not
less than $1,000,000.00 combined bodily injury and property damage.

  (c)   All insurance required to be maintained by Tenant pursuant to this
Section 16 must be maintained with insurers licensed to do business in the State
of Texas and having a Best’s Key Rating of at least A-:IX. Tenant shall provide
to Landlord, on or before the Insurance Commencement Date and at least 10 days
before the expiration date of expiring policies, such copies of either current
policies or certificates as many be reasonably required to establish that the
insurance coverage required by this Section 16 is in effect from time to time
and that the insurer(s) have agreed to give the other party at least 30 days
notice prior to any cancellation of, or material modification to, the required
coverage. Landlord and Tenant shall cooperate with each other in the collection
of any insurance proceeds which may be payable in the event of any loss,
including the execution and delivery of any proof of loss or other actions
required to effect recovery. Tenant shall cause all commercial general liability
and property policies maintained by Tenant to be written as primary policies,
not contributing with and not supplemental to any coverage that Landlord may
carry.     (d)   Tenant may provide the insurance required by virtue of the
terms of this Lease by means of a combination of primary and excess or umbrella
coverage and by means of a policy or policies of blanket insurance so long as
(i) the amount of the total insurance allocated to the Premises under the terms
of the blanket policy or policies furnishes protection equivalent to that of
separate policies in the amounts required by the terms of this Lease, and
(ii) the blanket policy or policies comply in all other respects with the other
requirements of this Lease.     (e)   If Tenant fails to obtain the insurance
coverage, as set forth in this Section 16 and does not cure its failure within
10 days after written notice from Landlord, Landlord may, at its option, obtain
such insurance for Tenant, and Tenant shall pay, as additional rent, the
reasonable cost thereof.

Section 17. Waiver of Subrogation.
Any provision of this Lease to the contrary notwithstanding, Landlord and Tenant
waive and release the other from any and all liability or responsibility to the
other or anyone claiming through or under them by way of subrogation or
otherwise from any and all liability for any loss or damage to the property of
the releasing party to the extent that the releasing party’s loss or damage is
coverable under commercially available all risk property insurance policies,
even if the loss or damage or legal liability is caused by or results from the
fault or negligence of the other party or anyone for whom the other party may be
responsible and even if the releasing party is self-insured or the amount of the
releasing party’s insurance is inadequate to cover the loss or damage or legal
liability. It is the intention of the parties that Landlord and Tenant will each
look solely to their respective insurance carriers for recovery against any such
loss or damage or legal liability, without its insurance carriers having any
rights or subrogation against the other party.

22



--------------------------------------------------------------------------------



 



Section 18. Casualty.

  (a)   If damage caused by a fire or other casualty renders the Building fully
or partially untenantable, neither the Base Rent nor any other amounts payable
under this Lease will abate for the period during which the Building is wholly
or partially untenantable. Tenant shall cause its insurance carriers to pay to
Landlord all insurance proceeds for the Landlord Improvements and the Tenant
Improvements.     (b)   If a fire or other casualty renders the Premises
untenantable, in whole or in part, and the estimated time for the restoration of
the Landlord Improvements and the Tenant Improvements exceeds the period that
will expire on the date that is 270 days after the date of the occurrence of the
fire or casualty, Tenant may terminate this Lease by the delivery of written
notice to Landlord within 15 days following the date on which Landlord notifies
Tenant of the estimated time for the restoration of the Landlord Improvements
and the Tenant Improvements. Landlord must provide that estimate within 60 days
following the date of the casualty. If a termination of this Lease does not
occur in accordance with the foregoing provisions of this Section 18(b), but
Landlord fails to complete the restoration of the Landlord Improvements and the
Tenant Improvements by the date that is 60 days after the date of the expiration
of the period within which Landlord estimated the restoration would be
completed, Tenant may, notwithstanding anything in this Lease to the contrary,
terminate this Lease by the delivery of written notice to Landlord at any time
following the expiration of that 60-day period, but prior to the date on which
Landlord completes the restoration of the Landlord Improvements and the Tenant
Improvements. If a termination of this Lease occurs in accordance with the terms
of this Section 18, then Tenant shall cause its insurance carriers to pay to
Landlord all proceeds payable in respect of the insurance that Tenant maintains
in accordance with the terms of Section 16(a) allocable to the Landlord
Improvements and the Tenant Improvements to the extent not previously disbursed
to Landlord in connection with the restoration of the Landlord Improvements and
the Tenant Improvements. Excusable Delays shall not extend any of the time
periods set forth in this Section 18(b) for more than one hundred eighty
(180) days in the aggregate.     (c)   If fire or other casualty damages the
Premises and a termination of this Lease does not occur, so long as Tenant is
not in default beyond all applicable grace, notice and cure periods under the
terms of this Lease, Landlord shall restore the Landlord Improvements and the
Tenant Improvements to substantially the condition that existed prior to the
occurrence of the fire or other casualty; provided, however, that with respect
to the Tenant Improvements, Landlord shall only be obligated to restore the
Tenant Improvements to the condition reflected in the most recent as-built plans
for the Tenant Improvements in Landlord’s possession, unless the casualty occurs
prior to completion of the Tenant Improvements, in which event, Landlord shall
restore the Tenant Improvements in substantial accordance with the Final Tenant
Improvements Plans and Specifications. Landlord and Tenant shall each pursue
such restoration with diligence and continuity upon and subject to receipt of
the insurance proceeds with the understanding that Tenant shall cause its
insurance carriers to pay to Landlord disbursements of the proceeds payable in
respect of the insurance Tenant maintains in accordance with the terms of
Section 16(a) above as

23



--------------------------------------------------------------------------------



 



restoration progresses in order to reimburse Landlord for the costs Landlord
reasonably incurs in connection with the restoration of the Landlord
Improvements and the Tenant Improvements. In completing the restoration,
Landlord and Tenant shall each comply with all applicable Legal Requirements. In
performing their respective restoration obligations, Landlord and Tenant must
each restore their respective portions of the Premises so that they comply with
Legal Requirements applicable at the time of the restoration and not just the
Legal Requirements that were applicable at the time of original construction of
the Premises. If the aggregate amount of those insurance proceeds allocable to
the Landlord Improvements and the Tenant Improvements exceeds the aggregate
amount of the costs Landlord reasonably incurs in connection with the
restoration of the Landlord Improvements and the Tenant Improvements, Tenant is
entitled to the excess. Tenant is responsible for any excess costs incurred by
Landlord in restoring the Landlord Improvements and the Tenant Improvements.
Section 19. Condemnation.

  (a)   If any part of the Premises is taken for public use by condemnation,
eminent domain or other similar action and the taking materially and adversely
affects Tenant’s operations in the Building, Tenant may immediately terminate
this Lease by delivering notice to Landlord.     (b)   If any part of the
Premises is taken and Tenant does not terminate this Lease, Base Rent and
additional rent required by virtue of Section 4(g) will abate for the balance of
the Term in proportion to the diminished utility of the Premises in the conduct
of Tenant’s business taken, and Landlord shall restore the remainder of the
Premises at its expense as necessary to render them suitable for Tenant’s use,
so long as Tenant is not in default under the terms of this Lease beyond all
applicable grace, notice and cure periods.     (c)   All condemnation awards
made with respect to Landlord’s reversionary and leasehold interests in the
Premises will be the exclusive property of Landlord, but Tenant reserves the
right to bring an action in its own name for its loss of business and moving
expenses, as well as any other damages that Tenant may recover as a result of
the condemnation action, provided such action does not reduce the amount of the
award otherwise recoverable from the condemning authority by Landlord.

Section 20. Compliance with Environmental Laws.

  (a)   Landlord warrants and represents to Tenant that, to Landlord’s
knowledge, the Land and the Landlord Improvements are, and covenants that upon
the Commencement Date will be, in full compliance with all applicable
environmental laws, rules, requirements, orders, directives, ordinances and
regulations of the United States of America or any state, city or municipal
government or other lawful authority having jurisdiction over the Premises
(collectively Environmental Laws). If there is an Environmental Report, Landlord
shall deliver a copy thereof to Tenant. Except as set forth in Section 20(c),
Landlord shall take at its expense all action necessary, including all
remediation and clean up work, to ensure that the Premises comply at all times
with all Environmental Laws and that the Premises are safe for use and occupancy
at all times.

24



--------------------------------------------------------------------------------



 



  (b)   Except as set forth in Section 20(c), Landlord shall defend, indemnify
and save Tenant and its directors, officers, agents, employees and contractors
harmless from and against all claims, obligations, demands, actions,
proceedings, judgments, losses, damages, liabilities, fines, penalties and
expenses (including, without limitation, sums paid on settlement of claims,
reasonable legal fees, and reasonable consultant and expert fees and expenses)
that any one or more of them may sustain in connection with any failure of the
Landlord Improvements to comply with Environmental Laws or in connection with
any environmental condition affecting the Premises not caused by Tenant’s use
and occupancy of the Premises or the construction and maintenance of the Tenant
Improvements.     (c)   Except as provided in Sections 20(a) and 20(b) above,
Tenant shall timely comply at its cost and expense with all rules, requirements,
orders, directives, ordinances and regulations applicable to Tenant’s use and
occupancy of the Premises or the construction and maintenance of the Tenant
Improvements, including, without limitation, the Environmental Laws, and shall
defend, indemnify and hold Landlord and its partners and their respective
members, directors, officers, agents, employees, and contractors harmless from
and against all claims, obligations, demands, actions, proceedings, judgments,
losses, damages, liabilities, fines, penalties and expenses (including, without
limitation, sums paid on settlement of claims, reasonable legal fees, and
reasonable consultant and expert fees and expenses) that any one or more of them
may sustain by virtue of any environmental condition that Tenant’s use and
occupancy of the Premises or the construction and maintenance of the Tenant
Improvements causes and the continued existence of which violates the
Environmental Laws.     (d)   Notwithstanding the foregoing apparently to the
contrary, if any environmental condition encompassed within this Section 20 and
not attributable to Tenant’s use and occupancy of the Premises or the
construction and maintenance of the Tenant Improvements is not susceptible to
being corrected within 180 days after the date of its discovery or if Landlord
fails within 180 days after the date of its discovery to correct a condition
that is susceptible to being corrected within that period of time, Tenant may
terminate this Lease by the delivery of written notice to Landlord at least
30 days in advance of the effective date of termination specified in that
notice. Further, if the correction of any environmental condition not
attributable to Tenant’s use and occupancy of the Premises or the construction
and maintenance of the Tenant Improvements partially or totally impairs Tenant’s
use of the Premises, Tenant’s obligation to pay Base Rent will abate during the
period the corrective activity takes place in proportion to the diminished
utility of the Premises in the conduct of Tenant’s business.     (e)   The
indemnities of Landlord and Tenant contained in this Section 20 will not extend
to loss of business, lost rentals, diminution in property value, or incidental,
indirect or consequential damages.     (f)   The provisions of this Section 20
survive the expiration of the Term or the earlier termination of this Lease.    
(g)   Tenant shall not cause or permit any Hazardous Substances, as defined
below to be brought upon, kept or used in or about the Premises or the Building,
without

25



--------------------------------------------------------------------------------



 



      the prior written consent of Landlord, which consent is in Landlord’s sole
discretion; but Landlord’s consent is not required for the use at the Building
of cleaning supplies, toner for photocopying machines, and other similar
materials, in containers and quantities reasonably necessary for and consistent
with normal ordinary use by Tenant at the Building.

  (h)   Hazardous Substance(s) shall mean any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present Environmental
Laws or that have a negative impact on human health or the environment,
including but not limited to petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives.

Section 21. Compliance with Public Accommodation Laws.

  (a)   Landlord warrants that, when constructed, the Landlord Improvements will
comply with all applicable laws, regulations, and building codes governing
nondiscrimination in commercial facilities (Public Accommodation Laws),
including, without limitation, the requirements of the Americans with
Disabilities Act (42 U.S.C. § 12101) and all rules and regulations made on the
basis of authority granted in that Act, and covenants that the portions of the
Landlord Improvements Landlord is required to maintain under Section 8(a) will
remain in compliance with all Public Accommodation Laws throughout the Term.    
(b)   Tenant warrants that, when constructed, the Tenant Improvements will
comply with all Public Accommodation Laws, and covenants that the Tenant
Improvements and all portions of the Landlord Improvements Tenant is required to
maintain under Section 8(c) will remain in compliance with all Public
Accommodation Laws throughout the Term.     (c)   Landlord shall promptly
complete any and all alterations, modifications or the Landlord Improvements,
including, without limitation, remodeling, renovation, rehabilitation,
reconstruction, changes or rearrangements in structure and changes or
rearrangements in wall configuration or full-height partitions, that are or
become necessary with respect to the Landlord Improvements in order to comply
with all Public Accommodation Laws. Tenant shall promptly complete any and all
alterations, modifications or the Tenant Improvements, including, without
limitation, remodeling, renovation, rehabilitation, reconstruction, changes or
rearrangements in structure and changes or rearrangements in wall configuration
or full-height partitions, that are or become necessary in order to comply with
all Public Accommodation Laws with respect (i) to the Tenant Improvements for
any reason or (ii) to the Premises solely because of Tenant’s particular use of
the Premises.     (d)   Landlord shall use commercially reasonable efforts to
accomplish any and all alterations, modifications or improvements undertaken in
accordance with this Section 21 in a manner that will not substantially
interfere with Tenant’s use or possession of the Premises.

26



--------------------------------------------------------------------------------



 



Section 22. Landlord’s Warranties.
     Landlord represents and warrants that:

  (a)   Landlord does not have knowledge of any pending condemnation or similar
proceeding affecting any part of the Premises.     (b)   Landlord does not have
knowledge of any legal actions, suits, or other legal or administrative
proceedings that are now pending or threatened against either Landlord or the
Premises.     (c)   Landlord has neither granted any leases or occupancy
licenses nor created any tenancies affecting the Premises and there are no
parties in possession of any portion of the Premises as trespassers or
otherwise.     (d)   The Premises have legal access to Regent Boulevard, subject
to applicable laws and ordinances; the Premises shall have not less than two
curb cuts onto Regent Boulevard.     (e)   Landlord does not have knowledge of
any pending or threatened governmental or private proceedings that would impair
or result in the termination of access from the Premises to abutting public
highways, streets, and roads.     (f)   There is presently in existence or
available water, electrical, sanitary sewer and gas utility service for the
Premises.     (g)   Landlord does not have knowledge, except as disclosed in the
Environmental Report, that: (A) there are any environmental hazards or defects
affecting the Land, (B) there are any polychlorinated biphenyls (PCBs) or
substances containing PCBs on the Land; (C) the Land is now or has been the site
of any place of business engaged in operations that involve the generation,
manufacture, refining, transportation, treatment, storage, handling or disposal
or release of hazardous or toxic substances, material or wastes on-site, whether
above or below ground; and (D) there are any above-ground or underground storage
tanks located on the Land.     (h)   Except as reflected in the Environmental
Report, Landlord knows of no releases of, or the presence of, any hazardous or
toxic material, substance or waste on or about the Land.     (i)   Landlord has
full right and lawful authority to enter into and perform the Landlord’s
obligations under this Lease for the full term hereof and has good and
indefeasible title to Land in fee simple, free and clear of all contracts,
leases, tenancies, agreements, easements, restrictions upon use or occupancy or
other restrictions, violations, mortgages and other liens, encumbrances or
exceptions to title of any nature whatsoever affecting the Land, except for the
matters specifically set forth on Exhibit K hereto;     (j)   the Land is zoned
in conformity with applicable laws in a manner permitting the use of the
facilities constructed thereon for the Intended Use; and

27



--------------------------------------------------------------------------------



 



  (k)   this Lease is not and shall not be subject or subordinate to any
mortgage not listed on Exhibit K hereto except for such subordination as may be
accomplished in accordance with the provisions of Section 22 of this Lease
captioned “Subordination, Attornment and Non-Disturbance.”

For purposes of this Section 22, the phrase “Landlord’s knowledge” and similar
phrases mean the current, actual knowledge of the individuals listed on
Exhibit F attached to this Lease.
Section 23. Tenant’s Default.
The occurrence of any one or more of the following events (Event(s) of Default)
will constitute a default and breach of this Lease by Tenant:

  (a)   Tenant’s failure to pay any Base Rent or additional rent (including,
without limitation, the Impositions) when due and the continuance of that
failure for more than 10 days after the date on which Landlord gives Tenant
written notice of the delinquency;     (b)   Tenant’s failure to observe or
perform any of the covenants, conditions or provisions of this Lease that Tenant
must observe or perform, other than the payment of Base Rent or additional rent
(excluding Tenant’s obligation to maintain the insurance required pursuant to
Section 16), where the failure continues for a period of 30 days after Tenant’s
receipt of written notice from Landlord; but if the nature of the obligation
that Tenant has failed to perform is such that more than 30 days are reasonably
required for its rectification, then an Event of Default will not occur so long
as Tenant commences the rectification within the initial 30-day period and
diligently and continuously prosecutes the rectification to completion; or    
(c)   the making by Tenant of any general assignment or general arrangement for
the benefit of its creditors; the filing by or against Tenant of a petition
seeking relief under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, Tenant causes the petition to be dismissed within
60 days after the date of its filing); the appointment of a trustee or a
receiver to take possession of substantially all of Tenant’s assets located in
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within 60 days after the date of the appointment; or the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located in the Premises or of Tenant’s interest in this Lease unless
Tenant causes the seizure to be discharged within 60 days after the date of the
initiation of the seizure.

Section 24. Landlord’s Remedies.
At any time after the occurrence of an Event of Default, with or without
additional notice or demand, Landlord may do one of the following:

  (a)   terminate Tenant’s right to possession of the Premises and repossess the
Premises by any lawful means without terminating this Lease. In that event,
Landlord shall, to the extent required by applicable laws, use reasonably prompt
efforts to re-let the Premises for the account of Tenant for such rent and upon

28



--------------------------------------------------------------------------------



 



      such terms as may be satisfactory to Landlord in its sole discretion. For
the purposes of that re-letting, Landlord may repair, remodel, or alter the
Premises. If Landlord fails to re-let the Premises, then Tenant shall pay to
Landlord the Base Rent and additional rent reserved in this Lease for the
balance of the Term as those amounts become due in accordance with the terms of
this Lease. If Landlord re-lets the Premises but fails to realize a sufficient
sum from the re-letting to pay the full amount of Base Rent and additional rent
reserved in this Lease for the balance of the Term as those amounts become due
in accordance with the terms of this Lease, then Tenant shall pay to Landlord
the amount of any deficiency within 30 days of Tenant’s receipt of Landlord’s
demand;

  (b)   terminate this Lease and repossess the Premises by any lawful means. In
that event, Landlord may recover from Tenant as damages (i) all Base Rent and
additional rent (plus the cost necessary to satisfy Tenant’s obligation to
maintain and insure the Premises, as set forth under Sections 8 and 16,
respectively, of this Lease) that became due prior to the termination and that
remains unpaid, (ii) the discounted present value (determined based on then
commercially reasonable rates) of the amount, if any, by which (I) the Base Rent
reserved under the terms of this Lease for the balance of the Term that remained
as of the effective date of the termination exceeds (II) the fair market rent
(but not less than the amount for which the Premises has been relet) for the
Premises for the balance of the Term after deduction of all anticipated
reasonable expenses of re-letting for that period, and (iii) all reasonable
costs and expenses Landlord reasonably incurs in connection with the enforcement
of Tenant’s obligation to pay those damages, including, without limitation,
reasonable legal fees. If the amount described in clause (II) above exceeds the
amount described in clause (I) above, then Landlord has no obligation to pay
Tenant any part of the excess or to credit any part of the excess against any
other sums or damages for which Tenant may be liable to Landlord at the time of
the termination; or     (c)   pursue any other remedy available to Landlord
under the laws of the State in which the Premises are located; provided,
however, that Landlord waives any existing or hereinafter enacted statutory lien
in Tenant’s personal property (which does not include the Tenant Improvements)
located at or about the Premises.

Section 25. Landlord’s Default and Tenant’s Remedies.

  (a)   If Landlord defaults in the performance of any of Landlord’s obligations
set forth in this Lease, and if (i) Landlord’s default creates or increases the
risk of imminent danger of bodily injury to or death of persons or damage to or
destruction of property, including, without limitation, the Building or Tenant’s
property, and either Landlord does not commence the rectification of its default
promptly upon Tenant’s delivery of oral or written notice of the default to
Landlord or Landlord fails to pursue the rectification of its default with
diligence and continuity or (ii) Landlord’s default does not create or increase
the risk of imminent danger of bodily injury to or death of persons or damage to
or destruction of property, including, without limitation, the Building or
Tenant’s property and Landlord fails to rectify its default within 30 days after
Tenant’s delivery of written notice of the default to Landlord or within such
longer period of time following the delivery of that notice as may be reasonably
required to accomplish the rectification of the default through the exercise of
prompt, diligent

29



--------------------------------------------------------------------------------



 



      and continuous efforts, then Tenant may perform the obligation on behalf
of Landlord. Landlord shall pay to Tenant within 30 days after the date of
Landlord’s receipt of Tenant’s invoice the full amount of the reasonable cost
and expense Tenant incurs in performing the obligation on behalf of Landlord,
together with the amount of any reasonable legal fees Tenant incurs in
instituting, prosecuting or defending any action or proceeding by reason of any
default in respect of any obligation Landlord has undertaken under the terms of
this Lease.

  (b)   If Landlord does not pay any amounts owing to Tenant under Section 8(e)
or Section 25(a), then Tenant may set off the amount due, including, without
limitation, reasonable legal fees and court costs included in the judgment,
against the next installments of Base Rent coming due under this Lease;
provided, however, that until Tenant obtains a final, non-appealable judgment
against Landlord in a court of competent jurisdiction, the maximum amount that
Tenant may set off from Base Rent is Two Hundred Thousand Dollars ($200,000.00)
during any successive twelve (12) month period; provided, further, that the
foregoing $200,000 limit does not apply to set offs for failure(s) by Landlord
to fund the Tenant Allowances under Exhibit D.

Section 26. Late Charges; Interest on Late Payments.
If Tenant becomes delinquent with respect to the payment of any Base Rent or any
additional rent becoming due under the terms of this Lease and the default
continues for more than five days after the due date, then Tenant shall pay to
Landlord with the late payment a late fee equal to 4% of the amount of the
payment; provided, however that such late fee shall not be due the first time
such delinquency occurs during any successive twelve (12) month period. Any past
due installment of Base Rent or additional rent under this Lease will bear
interest from the date due until the date paid at the rate of 10% per annum. Any
amount with respect to which Landlord becomes delinquent in making payment to
Tenant as required by this Lease will bear interest from the date due until the
date paid at the rate of 10% per annum.
Section 27. Quiet Enjoyment.
Landlord warrants that, so long as Tenant pays all Base Rent and additional rent
that becomes due under the teams of this Lease and is not otherwise in default
in respect of the performance of any obligation it undertakes under the terms of
this Lease, in either case, within all applicable grace, notice and cure
periods, Tenant may peaceably and quietly enjoy the Premises at all times during
the Term without disturbance by anyone.
Section 28. Subordination, Attornment & Non-Disturbance.
At Landlord’s request, and subject to the immediately succeeding sentence,
Tenant shall subordinate its rights under this Lease to the lien of any first
mortgage or first deed of trust hereinafter executed in favor of any bank,
insurance company or other lending institution against the Premises. As a
condition to any subordination that Landlord requests, the mortgage holder must
execute an agreement in substantially the form attached to this Lease as
Exhibit G. Simultaneously with the execution of this Lease by Landlord, Landlord
shall deliver to Tenant a Subordination, Non-Disturbance and Attornment
Agreement (SNDA) executed by the holder of any mortgage listed on Exhibit K in
recordable form and approved by Tenant.

30



--------------------------------------------------------------------------------



 



Section 29. Landlord’s Sale of Premises.
Landlord’s sale of the Premises and the purchaser’s express written assumption
of the obligations Landlord undertakes under the terms of this Lease will
relieve Landlord from liability arising under the terms of this Lease by reason
of any act, occurrence or omission occurring after the consummation of the sale.
The parties do not intend the foregoing to relieve Landlord from those
obligations that the terms of this Lease require Landlord to perform prior to
the sale. Except in connection with financing its acquisition of the Land and
the construction of the Landlord Improvements, Landlord may not assign or
transfer its interest in the Premises or this Lease prior to the substantial
completion of the Landlord Improvements.
Section 30. Broker’s Commissions.
Each party represents to the other that the only broker used in connection with
this Lease is Trammell Crow Company, whose commission Landlord shall pay,
pursuant to a separate written agreement. Each party shall defend and indemnify
the other from and against any claims, demands and actions brought by any broker
or other finder to recover a brokerage commission or any other damages on the
basis of alleged dealings with the indemnifying party contrary to the foregoing
representation.
Section 31. Estoppel Certificate.
Within 30 days after Tenant’s receipt of Landlord’s written request, Tenant
shall execute and deliver to Landlord a statement in substantially the form of
the attached Exhibit H that (i) certifies that this Lease is unmodified and in
full force and effect (or, if modified, states the nature of the modification
and certifies that this Lease as so modified is in full force and effect) and
the date to which Base Rent is paid in advance, if any, and (ii) acknowledges
that, to Tenant’s knowledge, there are no uncured defaults on the part of
Landlord or specifies such defaults if Tenant claims any.
Section 32. Holding Over.
If Tenant remains in possession of the Premises after the Expiration Date, that
occupancy will be a tenancy from month-to-month, at a Base Rent for the first
three (3) months after the Expiration Date equal to 110% of the Base Rent
payable during the month in which the Expiration Date occurs, and thereafter at
a Base Rent equal to 150% of the Base Rent payable during the month in which the
Expiration Date occurs, and subject to all of the other terms and conditions of
this Lease.
Section 33. Assignment and Subletting.
So long as the Premises are used for the Intended Use, Tenant may transfer or
assign its interest in this Lease and may sublet all or a portion of the
Premises without first obtaining Landlord’s written consent. If Tenant desires
to assign this Lease or sublet all or a portion of the Premises to an entity or
person, other than a Related Entity (hereinafter defined), which intends to use
the Premises for other than the Intended Use, then Tenant must obtain Landlord’s
written consent prior to such assignment or sublease. Landlord may not
unreasonably withhold, condition, or delay its consent. Tenant may, upon notice
to Landlord, sublet all or any part of the Premises without first obtaining
Landlord’s written consent to an entity that controls, is controlled by, or is

31



--------------------------------------------------------------------------------



 



under common control with, Tenant, to the surviving corporation in a merger,
consolidation, or other reorganization involving Tenant, or to the purchaser of
all or substantially all of Tenant’s assets (each, a Related Entity), without
first obtaining Landlord’s written consent. No subletting, assignment of rights,
or delegation of duties that Tenant may make will relieve Tenant from liability
for the performance of the obligations Tenant undertakes under the terms of this
Lease, unless Landlord, in its sole discretion, grants such relief. Landlord has
no recapture rights in connection with any assignment or sublease.
Section 34. Right of First Offer.
If, during the Lease Term, Landlord, in its sole discretion, elects to offer to
sell the Premises to any third party, then provided the Lease is in full force
and effect and there is no uncured Event of Default under the Lease, Tenant will
have a right of first offer (the Right of First Offer) to purchase the Premises
prior to Landlord selling the Premises to any third party. Prior to Landlord
selling the Premises to third parties, Landlord will first offer to sell the
Premises to Tenant by giving a written notice (the Offer) to Tenant containing
all of the material terms and conditions upon which Landlord would be willing to
sell the Premises, including, without limitation, the purchase price and
proposed closing date. Tenant will have 10 days from receipt of the Offer to
accept the Offer in writing. The failure of Tenant to accept the Offer within
such 10 day period will constitute a rejection of the Offer. If Tenant accepts
the Offer, Landlord and Tenant shall promptly enter into a purchase and sale
agreement incorporating, among others, the terms set forth in the Offer. If
Tenant rejects (or is deemed to have rejected) the Offer, Landlord will be free
to sell the Premises to a third party upon the same basic terms and conditions
as were stated in the Offer and the Right of First Offer granted herein will
automatically terminate and be of no further force or effect. However, if
(a) Landlord fails to enter into a purchase and sale agreement for the Premises
within 180 days after the Offer is rejected or deemed rejected, (b) Landlord
fails to sell the Premises within 300 days after the Offer is rejected or deemed
rejected, or (c) Landlord desires to enter into a purchase and sale agreement on
economic terms equal to or less than 95% of that contained in the Offer,
Tenant’s Right of First Offer will be reinstated and apply anew.
Section 35. Miscellaneous.

  (a)   This Lease inures to the benefit of and binds each of the parties and
their respective successors and assigns.     (b)   All section headings and
captions used in this Lease are purely for convenience and do not affect the
interpretation of this Lease.     (c)   All Exhibits referenced in this Lease
are incorporated in and made a part of this Lease, even if they are not
physically attached to this Lease.     (d)   This Lease will be governed by and
interpreted in accordance with the laws of the State where the Premises are
located, and the parties submit to the jurisdiction of any appropriate state
court within that State for adjudication of disputes arising from this Lease.

32



--------------------------------------------------------------------------------



 



  (e)   Except as otherwise provided, the parties may amend this Lease only by
means of written agreements signed on behalf of Tenant and Landlord by their
respective authorized signatories.     (f)   This Lease supersedes all prior
understandings, representations, negotiations, and correspondence between the
parties and constitutes the entire agreement between them with respect to the
matters described in this instrument. No course of dealing, course of
performance, or usage of trade will modify or affect this Lease.     (g)   The
invalidity, illegality, or unenforceability of any provision of this Lease will
not affect or impair the validity, legality, and enforceability of the remaining
provisions.     (h)   The failure of either party at any time to require
performance by the other of any provision of this Lease will not affect that
party’s right to enforce that provision, nor will the waiver by either party of
any breach of any provision of this Lease constitute a waiver of any further
breach of the same provision or any other provision.     (i)   The parties may
execute this Lease in any number of counterparts and all those counterparts
taken together will constitute a single agreement. Facsimile signatures provided
by any party to this Lease will be treated as original signatures of the party
providing the facsimile signature.     (j)   All notices, approvals, requests,
consents, and other communications given, required or permitted in accordance
with the terms of this Lease must be in writing and must be hand-delivered or
sent by facsimile transmission, Federal Express overnight service or United
States certified or registered mail. The parties will consider notices given or
delivered when received, except that if either party intentionally acts to
refuse delivery of a notice sent by any nationally recognized overnight courier
service or United States certified or registered mail, then the effective date
shall be the date of delivery to the nationally recognized overnight courier
service or the U.S. mail on a business day during normal business hours. The
parties will address notices as follows:

If to Landlord:
KDC-Regent I Investments, LP
c/o Koll Development Company
8411 Preston Road, Suite 700
Dallas, Texas 75225
Attention: Tobin C. Grove
                 President

33



--------------------------------------------------------------------------------



 



with a copy to:
Munsch Hardt Kopf & Harr, P.C.
4000 Fountain Place
1445 Ross Avenue
Dallas, Texas 75201-2790
Attention: Carl Klinke
If to Tenant:
Epsilon Data Management, Inc.
601 Edgewater Drive
Wakefield, MA 01880
Attention: Sherry M. Jacques
                 VP, Legal Counsel
with a copy prior to the Commencement Date to:
Gardere Wynne Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street, Suite 3000
Dallas, Texas 75201-4761
Attention: Stewart Wayne

      A party may change the address to which it wishes notices to be sent by
delivering notice of the change of address to the other party in accordance with
the terms of this Section 35(j).     (k)   Except as provided below, Tenant may
not seek to satisfy any judgment that Tenant obtains against Landlord by reason
of the negligence of Landlord or any of its shareholders, directors, officers,
agents, employees, or contractors or Landlord’s failure to perform any of the
obligations it has undertaken under the terms of this Lease from any source
other than Landlord’s interest in the Premises including all insurance and
condemnation proceeds and the revenue generated by the operation of the Premises
and no asset of any shareholder, director, officer, employee, or agent of
Landlord or any of the successors or assigns of any of the foregoing will be
subject to attachment or execution to satisfy the judgment. Notwithstanding any
provision of this Lease apparently to the contrary, Tenant may also satisfy any
final, non-appealable judgment against Landlord related to this Lease by setting
off the amount of the judgment against Base Rent the amount of the judgment.    
(l)   If Landlord or Tenant is a corporation, partnership, or limited liability
company, each individual executing this Lease on behalf of that party represents
and warrants that that party is a duly formed and existing entity qualified to
do business in Texas, that that party has full right and authority to execute
and deliver this Lease, that each person signing on behalf of that party is
authorized to do so, and that all necessary corporate or partnership action has
been taken.     (m)   Whenever necessary or appropriate, the neuter gender as
used herein shall be deemed to include the masculine and feminine; the masculine
to include the

34



--------------------------------------------------------------------------------



 



      feminine and neuter; the feminine to include the masculine and neuter; the
singular to include the plural; and the plural to include the singular.     (n)
  This Lease may be executed in one or more counterparts, each of which shall
constitute an original, but all of which, taken together, shall be considered
one and the same agreement.     (o)   To the maximum extent permitted by
applicable laws, each party knowingly, voluntarily, and intentionally waives the
right to a trial by jury in respect of any litigation based on this Lease,
arising our of, under, or in connection with this Lease, or any course of
conduct, course of dealing, statement (whether verbal or written), or action
between the parties or any exercise by any party of any of its respective rights
under this lease or in any way relating to the Premises. This waiver is a
material inducement for the parties to enter into this Lease. This waiver
survives the expiration or termination of this Lease.

Section 36. Time of Essence.
Time is of the essence with respect to this Lease. If the final day of any
period of time described in this Lease is a Saturday, Sunday or a legal holiday
under the laws of the United States or the State where the Premises are located,
that period is extended to the next day that is not a Saturday, Sunday or legal
holiday.
Section 37. Validity of Agreement.
This Lease will not be valid or bind Landlord or Tenant unless an authorized
signatory of Landlord or Tenant has signed it on behalf of the respective party.
Section 38. Guaranty.
Upon execution of this Lease, Tenant shall cause Alliance Data Systems
Corporation, a Delaware corporation (Guarantor), to execute and deliver to
Landlord a Guaranty in the form attached to this Lease as Exhibit I.
Section 39. Incentives.
Tenant expects to receive certain economic incentives (Incentives) from the City
of Irving, Texas, in connection with the construction of the Improvements and
the location of Tenant’s business within the City of Irving, Texas. Landlord
shall cooperate to the extent Tenant reasonably requests and at no costs to
Landlord in order to satisfy any condition established in connection with
Tenant’s receipt of the benefit of the Incentives, including, without
limitation, supplying any necessary information, executing required forms, and
other similar actions. The parties intend that Tenant and not Landlord will
receive any economic benefit derived from participation in such programs.
Section 40. Arbitration.
If Tenant elects to submit an HVAC Replacement Decision to arbitration under
this Section 41, then Tenant must notify Landlord of Tenant’s election within
30 days after Tenant installs the HVAC Replacement. All arbitrations shall occur
at a location in

35



--------------------------------------------------------------------------------



 



Dallas, Texas, chosen by the arbitrator and shall be conducted pursuant to the
Commercial Arbitration Rules of the American Arbitration Association (or the
successor organization, or if no such organization exists, then from an
organization composed of persons of similar professional qualifications) in
effect at the time. When Tenant gives notice to Landlord, Tenant shall give
simultaneous notice to the director of the Dallas, Texas regional office of the
American Arbitration Association (or the successor organization, or of no such
successor organization exists, then to an organization composed of persons of
similar professional qualifications), requesting such organization to select, as
soon as possible but in any event within the next 30 days, one arbitrator with
recognized expertise in the subject matter of the arbitration (i.e., a
mechanical engineer with at least 5 years of experience dealing with HVAC
systems in buildings similar to the Building). The arbitrator shall conduct such
hearings and investigations as the arbitrator shall deem appropriate and shall,
within 30 days after having been appointed, decide whether Tenant’s decision to
install the HVAC Replacement rather than to repair the applicable portions of
the HVAC system was reasonable based on the cost of the HVAC Replacement
compared to the cost of the repairs. If the arbitrator determines that the HVAC
Replacement Decision was reasonable, then Landlord shall be obligated to pay
Tenants Landlord’s share of the HVAC Replacement costs as provided in Section
8(c) above. Each party shall pay its own counsel fees and expenses, if any, in
connection with the arbitration under this Section 41, and the parties shall
share equally all other expenses and fees of any such arbitration. The
determination rendered in accordance with the provisions of this Section 41
shall be final and binding. The arbitrator shall not have the power to add to,
modify, or change any of the provisions of this Lease. Landlord and Tenant may
at any time by mutual written agreement discontinue arbitration proceedings and
themselves agree upon the matter submitted to arbitration.
[Signature pages follow.]

36



--------------------------------------------------------------------------------



 



     The parties have signed this Lease on the date first above written.

                              Landlord    
 
                            KDC-REGENT I INVESTMENTS, LP,         a Texas
limited partnership    
 
                            By:   KDC-Regent I Investments GP, LLC,            
a Texas limited liability company,             its General Partner    
 
                                By:   Koll Development Company I, LP,          
  a Delaware limited partnership,             Its Sole Member
 
                                    By:   SWV, LLC,                     a
Delaware limited liability company,                     Its General Partner    
 
                       
 
              By:                                                   Tobin C.
Grove, President

37



--------------------------------------------------------------------------------



 



              Tenant
 
            EPSILON DATA MANAGEMENT, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
      Name:Michael Iaccarino
 
      Title:President & Chief Executive Officer

38



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE SPECIFICATIONS

Exhibit A Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT B
THE LAND
Lot 1, Block A, of KDC-Epsilon Addition, Lot 1 and Lot 2, Block A, an Addition
to the City of Irving, Dallas County, Texas, according to the Preliminary/Final
Plat thereof recorded in Volume 2005099, Page 00144, of the Plat Records of
Dallas, County, Texas.
Exhibit B Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FINAL TENANT IMPROVEMENTS PLANS AND SPECIFICATIONS
[To be approved by Landlord and Tenant under Section 2(b). The Final Tenant
Improvements Plans and Specifications will become part of this Lease upon
approval by Landlord and Tenant but they will not be physically attached to this
Lease.]
Exhibit C Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TENANT ALLOWANCES

1.   Initial Premises.

  (a)   Landlord shall provide the following Tenant Allowances to Tenant for the
initial Premises:

                     
(i)
  Tenant Finish Allowance:     ($       1,875,000 )
(ii)
  Space Planning:     ($       262,500 )
(iii)
  Moving Expenses     ($       150,000 )
(iv)
  Phone/Data Cabling     ($       375,000 )
(v)
  Security System     ($       99,750 )
(vi)
  Tenant CM Fees     ($       150,000 )
(vii)
  Signage     ($       10,000 )
(viii)
  Flagpoles     ($       10,000 )      
 
  TOTAL     ($       2,932,250 )

  (b)   Tenant, in its sole discretion, may reallocate the Tenant Allowances
among the line items specified above, but the aggregate total of the Tenant
Allowances may not exceed $2,932,250 (as adjusted under Section 4(b)).     (c)  
Tenant shall submit draws against the Tenant Allowances to Landlord no later
than the fifth day of each calendar month for expenses incurred by Tenant during
the prior calendar month. Each draw must include copies of receipts, invoices,
and other backup materials reasonably satisfactory to Landlord to confirm the
expenses for which Tenant is requesting payment. Landlord may inspect, audit,
and copy Tenant’s books and records related to the Tenant Allowances at Tenant’s
home office any time during Tenant’s normal business hours upon at least 48
hours prior written notice. Tenant shall retain its books and records related to
the Tenant Allowances at its home office for at least two (2) years after final
completion of the Tenant Improvements.     (d)   For the portions of each draw
representing payments for Tenant Improvements:

  (i)   The draw must include conditional partial lien releases in a form
reasonably approved by Landlord from Tenant’s contractor and subcontractors for
the payments being requested by the contractor and each subcontractor in the
current draw and unconditional partial lien releases in a form reasonably
approved by Landlord from Tenant’s contractor and subcontractors for the amounts
paid by Landlord under the prior draw.     (ii)   Landlord may retain 10% of the
amount of each draw representing payments for Tenant Improvements until 30 days
after final completion of the Tenant Improvements. Tenant must provide Landlord
conditional final lien releases in a form reasonably approved by Landlord from
Tenant’s contractor and subcontractors in order to receive the retainage held by
Landlord in connection with the Tenant Improvements.

Exhibit D Page 1 of 4

 



--------------------------------------------------------------------------------



 



  (e)   Landlord shall fund the amount of each draw reasonably approved by
Landlord within twenty (20) days after receipt by Landlord of the Invoices and
other backup materials reasonably requested by Landlord; but Landlord may
disapprove and withhold funding of any draw requested by Tenant if:

  (i)   the draw or any applicable backup information is not complete to
Landlord’s reasonable satisfaction;     (ii)   any mechanics’ or materialmen’s
lien or other lien has been filed against the Land or the Building by any of
Tenant’s contractors, subcontractors, laborers, suppliers, or others, or
Landlord has received any notice from any of them indicating an intent to file
any such lien, and Tenant has not bonded around the lien or otherwise posted
security with Landlord reasonably satisfactory to Landlord related thereto; or  
  (iii)   An Event of Default has occurred under the Lease and is continuing,
either at the time of submission or funding of the draw.

  (f)   If Tenant elects not to use all of the Tenant Allowances, Tenant may
elect to receive a reduction in the annual Base Rent based on the aggregate
amount of any unused Tenant Allowances by giving written notice specifying its
election to Landlord no later than forty five (45) days after final completion
of the Tenant Improvements The reduction will be in an amount equal to Eight
Thousand Two and 50/100 Dollars ($8,002.50) for each $100,000 of unused Tenant
Allowances (or pro rata portion thereof on a proportionate basis). If there are
unused Tenant Allowances and Tenant timely notifies Landlord that Tenant elects
to receive a reduction in the annual Base Rent, then Landlord shall promptly
prepare, execute, and deliver to Tenant an appropriate amendment to the Lease
specifying the annual Base Rent adjustment determined by Landlord under this
Paragraph 1(f). Tenant shall promptly execute the amendment and return it to
Landlord. If Tenant does not use all of the Tenant Allowances within forty five
(45) days after the Commencement Date, then any unused balance of the Tenant
Allowances shall be applied against Base Rent or additional rent.

2.   Expansion Option.

If Tenant exercises the Expansion Option under Section 12 of the Lease, Landlord
will provide Tenant with the following Tenant Allowances (on a PSF basis):

                     
(i)
  Tenant Finish Allowance       $ 25.00     PSF
(ii)
  Space Planning       $ 3.50     PSF
(iii)
  Phone / Data Cabling       $ 5.00     PSF
(iv)
  Tenant CM Fees       $ 2.00     PSF  
Total
          $ 35.50     PSF

Exhibit D Page 2 of 4

 



--------------------------------------------------------------------------------



 



3.   Changes to Outline Specifications.

The parties acknowledge that the Outline Specifications were revised at the
request of Tenant in accordance with a Letter Agreement dated May 4, 2005 (a
copy of which is attached as Schedule 1 to this Exhibit D) and that the
increased cost to Landlord of Tenant’s changes is $122,100. If Tenant does not
pay the sum of $122,100 to Landlord within 90 days after the Effective Date,
then Landlord will be entitled to a credit against the aggregate amount of the
Tenant Allowances in the amount of $122,100.
Exhibit D Page 3 of 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
EXHIBIT D
Exhibit D Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF TENANT ACKNOWLEDGMENT LETTER
KDC-Regent I Investments, LP
c/o Koll Development Company
8411 Preston Road, Suite 700
Dallas, Texas 75225
Attn: Tobin C. Grove, President

         
 
  Re:   Acknowledgment Letter with respect to that certain Lease Agreement (the
Lease) dated May 31, 2005, by and between KDC-Regent I Investments, LP
(Landlord) and Epsilon Data Management, Inc. (Tenant)

Gentlemen:
This letter constitutes the Acknowledgement Letter required under Section 3(e)
of the Lease. All capitalized terms used but not otherwise defined in this
Acknowledgment Letter have the meanings assigned to them in the Lease.
Tenant accepts the condition of the Premises in accordance with the Lease, and
Tenant hereby certifies to Landlord and Landlord’s assignee, as follows:

  1.   The Commencement Date is                     , 2006.     2.   The
Expiration Date is                               , 2018.     3.   The annual
Base Rent is (check appropriate blank and add appropriate information if blank
(b) is selected):

  a.              unchanged from the annual Base Rent specified in Section 4(a)
of the Lease; or     b.              changed from the annual Base Rent specified
in Section 4(a) of the Lease, resulting in the following Base Rent:

                  Lease Years   Annual Base Rent     Monthly Base Rent  
1-4
  $                     ($          PSF)   $                       
5-8
  $                     ($          PSF)   $                       
9-12
  $                     ($          PSF)   $                       

  4.   The Lease is unmodified and in full force and effect and there are no
outstanding notices of default to Tenant’s obligations or Landlord’s obligations
under the Lease. To the best knowledge of Tenant, there is no default under the
Lease and no event has occurred, which with the giving of notice or the passage
of time, or both, will become such a default.     5.   Tenant has not assigned,
pledged, hypothecated or otherwise transferred the Lease.

Exhibit E Page 1 of 2

 



--------------------------------------------------------------------------------



 



  6.   As of the date hereof, Tenant currently has no claim against Landlord for
any right of offset, deferment, abatement, or default or right of counterclaim
or defense to the payment of Base Rent or any other monies due under the Lease.
    7.   There are currently no disputes under or in connection with the Lease
between Landlord and Tenant.

     EXECUTED as of the date first above written.

                  EPSILON DATA MANAGEMENT, INC.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

AGREED AND ACCEPTED this
                     day                     of, 2006:
KDC-REGENT I INVESTMENTS, LP,
a Texas limited partnership

     
By:
  KDC-Regent I Investments GP, LLC,
 
  a Texas limited liability company,
 
  its General Partner

         
 
  By:   Koll Development Company I, LP,
 
      a Delaware limited partnership,
 
      Its Sole Member

             
 
      By:   SWV, LLC,
 
          a Delaware limited liability company,
 
          Its General Partner

             
 
  By:        
 
     
 
Tobin C. Grove, President    

Exhibit E Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT F
KNOWLEDGE INDIVIDUALS
The following knowledge individuals are acting solely in their capacity as
officers, agents, or employees of Landlord or an affiliate of Landlord, are in
no manner expressly or impliedly making any representations or warranties in
their individual capacities, and have no personal liability in connection with
this Lease:
M. Scott Ozymy, SVP – Koll Development Company
Murray Newton, EVP – Koll Development Company
James Williams, VP – Koll Development Company
Exhibit F Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Exhibit G Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ESTOPPEL CERTIFICATE
                                        ,
20                                                            
                                                            
                                                            
                                                            
                                                            
                                                            
                                                            
                                                            

         
 
  Re:   Lease Agreement dated May 31, 2005, between KDC-Regent I Investments,
LP, a Texas limited partnership (Landlord), and Epsilon Data Management, Inc., a
Delaware corporation (Tenant), (as amended, the Lease),
                                        Regent Center, Irving, Texas (the
Building)

Dear                      :
Tenant understands that                                         (Purchaser) is
purchasing the Building from Landlord and Purchaser and Landlord are relying on
this Estoppel Certificate. Defined terms in the Lease have the same meanings in
this Estoppel Certificate.
For $10 and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Tenant ratifies the Lease and certifies to Purchaser
and Landlord that:

1.   Tenant is occupying and conducting business in the Premises.   2.   As of
the date hereof, the Base Rent under the Lease is $                          per
month payable in advance on the first day of each calendar month. Base Rent is
paid through           1, 20     .   3.   The Lease is in full force and effect
and Tenant has not assigned or subleased its interest in the Lease except as
specified on Schedule A attached to this Estoppel Certificate.   4.   A true and
correct copy of the Lease and all amendments thereto is attached as Schedule B
to this Estoppel Certificate.   5.   The Lease is the entire agreement between
Landlord and Tenant concerning the Premises.   6.   The Term expires on
                    ,20     .   7.   To Tenant’s actual knowledge, Landlord
satisfied all of its obligations regarding the installation of Landlord
Improvements, except as follows:

                                        

8.   Tenant constructed all Tenant Improvements as required under the Lease.

Exhibit H Page 1 of 2



 



--------------------------------------------------------------------------------



 



9.   To Tenant’s actual knowledge, no default by Landlord has occurred under the
Lease and is continuing except as specified on Schedule A.

10.   Tenant is not entitled to any accrued abatements, setoffs, or deductions
from Base Rent or additional rent under the Lease except as expressly set forth
therein or as specified in Schedule A.   11.   No Base Rent has been paid more
than one month in advance.   12.   There is no Security Deposit under the Lease.

                  EPSILON DATA MANAGEMENT, INC.,     a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit H Page 2 of 2

 



--------------------------------------------------------------------------------



 



JOINDER BY GUARANTOR
Guarantor joins in the execution of this Estoppel Certificate for the purpose of
consenting to the execution hereof by Tenant and to confirm that its Guaranty of
the Lease remains in full force and effect.

                  ALLIANCE DATA SYSTEMS CORPORATION,     a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
EXHIBIT H

1   List any assignments or subleases or state NONE:   2   List any defaults by
Landlord that have occurred and are continuing or state NONE:   3   List any
accrued abatements, setoffs, or deductions from Base Rent or additional rent to
which Tenant is entitled at this time (other than those expressly set forth in
the Lease) or state NONE:

Schedule A to Exhibit H

 



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
EXHIBIT H
COVER PAGE FOR COPY OF THE LEASE AND ALL AMENDMENTS
Schedule B to Exhibit H

 



--------------------------------------------------------------------------------



 



EXHIBIT I
LEASE GUARANTY
This Lease Guaranty (this Guaranty) is executed by Alliance Data Systems
Corporation, a Delaware corporation (Guarantor), as of May ___, 2005.
RECITALS

A.   A Lease Agreement (the Lease), dated as of even date herewith is to be
executed by KDC-Regent I Investments, LP, a Texas limited partnership
(Landlord), as Landlord, and Epsilon Data Management, Inc., a Delaware
corporation (Tenant), as Tenant, covering Premises consisting of approximately
75,000 square feet of shell building in Regent Center, an office project located
in Irving, Dallas County, Texas, more particularly described in the Lease.
Defined terms in the Lease have the same meanings in this Guaranty.

B.   As a condition to Landlord’s execution of the Lease, Landlord required
Guarantor to guarantee the full performance of all of the liabilities,
obligations, and duties of Tenant under the Lease. Tenant is a subsidiary of
Guarantor, and Tenant’s entering into the Lease will benefit Guarantor.

C.   Guarantor agreed to sign this Guaranty to induce Landlord to enter into the
Lease with Tenant.

NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Guarantor
agrees that:

1.   Guarantor unconditionally assumes and agrees to perform all liabilities,
obligations, and duties of Tenant under the Lease. Guarantor guarantees to
Landlord and Landlord’s successors and assigns the full, prompt, and complete
performance of all of the terms, covenants, conditions, and provisions of the
Lease to be kept and performed by Tenant or Tenant’s successors or assigns,
including, without limitation, the payment of all Base Rent, additional rent,
and other charges to accrue under the Lease, all obligations of Tenant related
to the construction of Tenant Improvements and the maintenance of the Premises,
and all damages that may arise as a consequence of nonperformance under the
Lease (collectively, the Obligations).

2.   The liability of Guarantor under this Guaranty is unconditional and
primary. In relation to any right of action that accrues against Tenant under
the Lease, Landlord may, at its option, proceed from time to time solely against
Guarantor and any other person or entity without regard to Tenant’s ability to
perform and without first commencing any action, exhausting any remedy,
obtaining any judgment, or proceeding in any way against Tenant or any other
person or entity. Landlord may bring suit against Guarantor to enforce any
liability, duty, or obligation under this Guaranty without joinder of Tenant or
any other person or entity.

Exhibit I Page 1 of 4

 



--------------------------------------------------------------------------------



 



3.   This Guaranty continues until Tenant and Tenant’s successors,
representatives or assigns have fully discharged all Obligations under the
Lease. This Guaranty is not diminished by payments of Base Rent or performance
of the Obligations by Guarantor. This Guaranty terminates only when all
Obligations under the Lease are fully discharged, whether before or after the
expiration or earlier termination of the Lease.

4.   Until all the Obligations under the Lease to be performed and observed by
Tenant or Tenant’s successors or assigns are fully performed, Guarantor:

  (a)   has no right of subrogation or any other right to enforce any remedy
against Tenant or Tenant’s successors or assigns by reason of any payment or
performance by Guarantor under this Guaranty; and     (b)   subordinates any
liability or indebtedness of Tenant or Tenant’s successors or assigns now or
hereafter held by Guarantor to all Obligations of Tenant or Tenant’s successors
or assigns to Landlord under the Lease.

5.   Guarantor waives the benefits of any right of discharge under Chapter 34 of
the Texas Business and Commerce Code and any rights of sureties and guarantors
thereunder. This Guaranty is not released, diminished, impaired, reduced, or
affected by any limitation of liability or recourse under the Lease or by the
occurrence of any one or more of the following events:

  (a)   the taking or accepting of any security or other guaranty for the Lease;
    (b)   any assignment by Tenant of its interest in the Lease or any sublease
by Tenant of all or any part of the Premises.     (c)   any release, surrender,
exchange, subordination, or loss of any security at any time existing or
purported or believed to exist in connection with the Lease;     (d)   the
insolvency, bankruptcy, disability, dissolution, termination, receivership,
reorganization, or lack of corporate, partnership, or other power of Tenant,
Guarantor, or any party at any time liable for the payment or performance of the
Lease, whether now existing or hereafter occurring;     (e)   expansion of the
Premises, renewal, extension, modification, or rearrangement of the payment or
performance of the Lease, either with or without notice to or consent of
Guarantor, or any adjustment, indulgence, forbearance, or compromise that may be
granted or given by Landlord to Tenant or Guarantor;     (f)   any neglect,
delay, omission, failure, or refusal of Landlord to take or prosecute any action
for the collection or enforcement of the Lease or to foreclose or take or
prosecute any action to foreclose upon any security therefor or to take or
prosecute any action in connection with the Lease;

Exhibit I Page 2 of 4

 



--------------------------------------------------------------------------------



 



  (g)   any failure of Landlord to notify Guarantor of any expansion of the
Premises, renewal, extension, rearrangement, modification, or assignment of the
Lease or any part thereof, or of the release of or change in any security, or of
any other action taken or refrained from being taken by Landlord against Tenant,
or of any new agreement between Landlord and Tenant, it being understood that
Landlord is not required to give Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Lease;     (h)   the
unenforceability of all or any part of the Lease against Tenant, or any other
circumstance that might otherwise constitute a legal or equitable discharge of a
surety or guarantor, it being agreed that Guarantor remains liable under this
Guaranty whether Tenant or any other person is found not liable on the Lease or
the Obligations for any reason; or     (i)   any payment by Tenant to Landlord
is held to constitute a preference under the bankruptcy laws or if for any other
reason Landlord is required to refund any payment or to pay the amount thereof
to someone else.

6.   If any suit or action is brought in connection with the enforcement of this
Guaranty or if it is collected by legal proceedings or through any probate or
bankruptcy court, Guarantor shall pay reasonable legal fees and all other
expenses and court costs incurred by Landlord in connection therewith.

7.   This Guaranty is binding upon the successors and assigns of Guarantor and
inures to the benefit of the successors and assigns of Landlord, including,
without limitation, all lenders holding a lien against the Premises.

8.   The obligations of Guarantor, Tenant, and any other guarantor or surety of
the Lease are joint and several. Guarantor agrees that Landlord, in its
discretion, may:

  (a)   bring suit against Guarantor, Tenant, and any other guarantor or surety
of the Lease jointly and severally or against any one or more of them;     (b)  
compromise or settle with any one or more of Tenant and the guarantors or
sureties of the Lease for any consideration Landlord deems proper;     (c)  
release one or more of the guarantors or sureties of the Lease or Tenant from
liability thereunder; and     (d)   otherwise deal with Guarantor, Tenant, and
any other guarantor or surety of the Lease, or any one or more of them, in any
manner whatsoever, and no such action impairs the rights of Landlord to collect
under this Guaranty.

9.   This Guaranty and all rights, obligations, and liabilities arising
hereunder are to be construed according to the laws of the State of Texas. This
Guaranty is performable in Dallas County, Texas, Guarantor consents to
jurisdiction in any state or federal court in Dallas County, Texas, and waives
the right to be sued elsewhere.

Exhibit I Page 3 of 4

 



--------------------------------------------------------------------------------



 



10.   Guarantor represents and warrants to Landlord:

  (a)   Guarantor is a corporation validly existing and in good standing under
the laws of the State of Delaware.     (b)   Guarantor has the authority to
execute this Guaranty and to perform its obligations under this Guaranty. The
person executing this Guaranty on behalf of Guarantor is duly authorized to do
so.

11.   To the maximum extent permitted by law, Guarantor irrevocably waives all
right to trial by jury in any action, proceeding, or counterclaim (whether based
on contract, tort, or otherwise) arising out of or relating to any of the
provisions of this Guaranty or the lease.

     Executed as of the date first above written.

                  GUARANTOR:
 
                ALLIANCE DATA SYSTEMS CORPORATION,     a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

     
STATE OF                     
  §
 
  §
COUNTY OF                     
  §

This instrument was acknowledged before me on May ___, 2005, by
                                        ,
                                                            of Alliance Data
Systems Corporation, a Delaware corporation, on behalf of the corporation.

                    [SEAL]    
 
      Notary Public, State of    
 
           

               [SEAL]
Exhibit I Page 4 of 4

 



--------------------------------------------------------------------------------



 



EXHIBIT J
APPROVED GENERAL CONTRACTORS AND MAJOR SUBCONTRACTOR
General Contractors
James R. Thompson
Mapp Construction
Scott & Reid
Cadence McShane
Constructors
Turner
Pacific
Major Subcontractors
Tenant must submit the names of all Major Subcontractors to Landlord for its
reasonable approval prior to the time Tenant’s approved General Contractor sends
out its bid requests. The term Major Subcontractors includes drywall, paint,
carpet, HVAC, plumbing, electrical fire protection, fire alarm, energy
management, commissioning, security, and cabling and all other trades whose
subcontract amount is anticipated to exceed $100.000.
Exhibit J Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT K
TITLE EXCEPTIONS

1.   Easement granted by Regent Center, Ltd., to Texas Power & Light Company,
filed 10/15/1986, recorded in Volume 86201, Page 3613, Deed Records of Dallas
County, Texas.   2.   Limited or lack of access to road or highway abutting
subject property as set forth in instrument filed 03/04/1974, recorded in Volume
75045, Page 62, Deed Records of Dallas County, Texas.   3.   Easements and other
matters on the Preliminary/Final Plat of KDC-Epsilon Addition, Lot 1 and Lot 2,
Block A, an Addition to the City of Irving, Dallas County, Texas, recorded in
Volume 2005099, Page 00144, of the Plat Records of Dallas, County, Texas.   4.  
Deed of Trust, Security Agreement, Fixture Filing and Assignment of Leases and
Rents executed by Landlord, as Grantor, in favor of Mark M. Sloan, Trustee, for
the benefit of Compass Bank, as Beneficiary, and related loan documents.

Landlord represents and warrants with respect to the above described title
exceptions that (i) nothing contained in any of said exceptions prohibits or
restricts Landlord from performing any or all of its obligations under this
Lease during the full term thereof, and (ii) other than as specified in the
SNDA, none of said exceptions adversely affects or interferes with Tenant’s
enjoyment of the Premises.
Exhibit K Page 1 of 1

 